Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON JANUARY 6, 2010 REGISTRATION STATEMENT NO. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 L & L Energy, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 6199 (Primary Standard Industrial Classification Code Number) 91-2103949 (I.R.S. Employer Identification Number) 130 Andover Park East Suite 101 Seattle, WA 98188 (206) 264-8065 (Address, including zip code, and telephone lumber, including area code, of registrants principal executive offices) Dickson V. Lee, Chief Executive Officer 130 Andover Park East Suite 101 Seattle, WA 98188 (206) 264-8065 COPY TO: Kevin K. Leung, Esq. Peter Hogan, Esq. Dominador Tolentino, Esq. Richardson & Patel LLP 10900 Wilshire Blvd., Suite 500 Los Angeles, CA 90024 (310) 208-1182 (Name, address, including zip code, and telephone number, including area code, of agent for service) FROM TIME TO TIME AFTER THE EFFECTIVE DATE OF THIS REGISTRATION STATEMENT (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer, and smaller reporting company in Rule 12b-2 of the Exchange Act. Pursuant to Rule 416 under the Securities Act of 1933, as amended, this registration statement shall be deemed to cover additional securities (i) to be offered or issued in connection with any provision of any securities purported to be registered hereby to be offered pursuant to terms which provide for a change in the amount of securities being offered or issued to prevent dilution resulting from stock splits, stock dividends, or similar transactions and (ii) of the same class as the securities covered by this registration statement issued or issuable prior to completion of the distribution of the securities covered by this registration statement as a result of a split of, or a stock dividend on, the registered securities. Estimated solely for the purpose of calculating the amount of the registration fee pursuant to Rule 457(c) of the Securities Act of 1933, as amended, based upon the average of the high and low prices of the common stock of the Registrant as reported on the Over-the-Counter Bulletin Board on January 4, 2010. Warrants issued to accredited investors, calculated in accordance with Rule 457(g) under the Securities Act on the basis of an exercise price of $5.62 per share. Warrants issued to two placement agents, calculated in accordance with Rule 457(g) under the Securities Act on the basis of an exercise price of $6.11 per share. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. A registration statement relating to these securities has been filed with the Securities and Exchange Commission. These securities may not be sold nor may offers to buy be accepted prior to the time the registration statement becomes effective. This prospectus shall not constitute an offer to sell or the solicitation of an offer to buy nor shall there be any sale of these securities in any state in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such state. Subject to completion, dated January 5 , 2010 Prospectus L & L ENERGY, INC. 3,706,773 shares of Common Stock This prospectus covers the resale by selling security holders named starting on page 13, of up to 3,706,773 shares of our common stock, $0.001 par value per share, which includes: 1,371,021 shares of common stock issued in conjunction with our private placement financing completed on October 8, 2009 (the October Financing); 932,295 shares of common stock underlying the warrants issued in conjunction with the October Financing; 835,389 shares of common stock issued in conjunction with our private placement financing completed on November 6, 2009 (the November Financing); and 568,068 shares of common stock underlying the warrants issued in conjunction with the November Financing. These securities will be offered for sale from time to time by the selling security holders identified in this prospectus in accordance with the terms described in the section of this prospectus entitled Plan of Distribution. We will not receive any of the proceeds from the sale of the common stock by the selling security holders. Our securities are not listed on any national securities exchange. Our common stock is quoted on the OTC Bulletin Board effective on January 6, 2010 under the symbol LLEN . The last reported per share price for our common stock was $6.62 as quoted on the OTC Bulletin Board on January 4, 2010. INVESTING IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. SEE RISK FACTORS BEGINNING ON . NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is January 5, 2010 1 TABLE OF CONTENTS Page Prospectus Summary 3 Risk Factors 4 Special Note Regarding Forward-Looking Statements 12 Use of Proceeds 13 Selling Security Holders 13 Plan of Distribution 22 Description of Securities to be Registered 23 Interests of Named Experts and Counsel 24 Description of Business 25 Description of Property 40 Summary Financial Data 41 Managements Discussion and Analysis of Financial Condition and Results of Operations 42 Legal Proceedings 48 Management 48 Executive Compensation 49 Security Ownership of Certain Beneficial Holders and Management 51 Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 51 Certain Relationships and Related Party Transactions 52 Additional Information 53 Index to Consolidated Financial Statements F-1 You should rely only on the information contained in this prospectus. Neither we, the selling stockholders nor the underwriters have authorized anyone to provide you with information different from that contained in this prospectus. We and the selling security holders are offering to sell, and seeking offers to buy, common stock only in jurisdictions where offers and sales are permitted. The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or any sale of our common stock. No action is being taken in any jurisdiction outside the United States to permit a public offering of the common stock or possession or distribution of this prospectus in that jurisdiction. Persons who come into possession of this prospectus in jurisdictions outside the United States are required to inform themselves about and to observe any restrictions as to this offering and the distribution of this prospectus applicable to that jurisdiction. Market data and other statistical information used throughout this prospectus are based upon independent industry publications, government publications and other published information from third-party sources that we believe are reliable. None of the publications, reports or other published industry sources referred to in this prospectus were commissioned by us or prepared at our request and, except as we deemed necessary, we have not sought or obtained the consent from any of these sources to include their data in this prospectus. 2 PROSPECTUS SUMMARY This summary contains basic information about us and this offering. The reader should read the entire prospectus carefully, especially the risks of investing in our common stock discussed under Risk Factors. Some of the statements contained in this prospectus, including statements under Summary and Risk Factors as well as those noted in the documents incorporated herein by reference, are forward-looking statements and may involve a number of risks and uncertainties. We note that our actual results and future events may differ significantly based upon a number of factors. The reader should not put undue reliance on the forward-looking statements in this document, which speak only as of the date on the cover of this prospectus. References to we, our, us, the Company, or L&L refer to L&L Energy, Inc., a Nevada corporation, and its consolidated subsidiaries and variable interest entity. Our Business L & L Energy, Inc. hereinafter the Company (formerly L & L International Holdings, Inc. which was changed to L&L Energy, Inc which became effective with the State of Nevada on January 4, 2010) is engaged in the business of coal mining, coal washing, coking, coal consolidation and coal wholesaling in the Peoples Republic of China (China or PRC) and its operations are conducted in Yunnan Province in southwestern China. Our revenues are derived from our coal mining, coal washing, coking and coal wholesales operations and our coal products include raw coal, washed coal and metallurgical coke. The Company conducts its business operations in China through its Chinese subsidiaries: (1) Kunming Biaoyu Industrial Boiler Co., Ltd. (KMC), a coal consolidating and wholesale business, in which the Company owns 100% of the voting equity interest; (2) L &L Coal Partners, in which the Company owns an 80% equity ownership interest in two (2) operating coal mines, the DaPuAn Mine and SuTsong Mine and the DaPuAn coal washing facilities, (the 2 Mines); and (3) our equity ownership interest in the coal washing and coking operations of Hon Shen Coal Co. Ltd. (Hon Shen or HSC), in which we initially acquired a 65% equity ownership interest of Hon Shens coal washing operations in July 2009, and for which we entered into an acquisition agreement in October 23, 2009, as amended on December 9, 2009, by which we increased our equity ownership in Hon Shen to 93% of Hon Shens coal washing operations and we acquired a 93% equity ownership interest in Hon Shens coking operations. Our corporate structure is organized to take advantage of Chinas growing market, utilizing its U.S.-based Seattle corporate staff to plan and control the coal operations in Yunnan, China. The Company assigns its U.S.-trained management team, including CPAs from its Seattle head-office, to monitor and control these coal operations. Recent Financing Transactions On October 8, 2009, we entered into a Securities Purchase Agreement with selling security holders included in this prospectus pursuant we sold Units (the "Units") to these accredited investors, consisting of common stock and common stock warrants. Each Unit purchased consisted of one share of unregistered common stock of the Company, $0.001 par value per share (the "Common Stock") and 6/10ths of a warrant (the "Warrants") to purchase a share of common stock at an exercise price of $5.62 per share and for a five year term expiring in October 2014. Each Unit was priced and sold at $3.90. Thus, the Company sold a total of 1,371,021 Units to investors for gross proceeds of approximately $5,346,980 and representing 1,371,021 shares of Common Stock and warrants for the purchase of up to 822,613 shares of Common Stock. Laidlaw & Co. (UK) Ltd., a member of FINRA, acted as the placement agent for this transaction, which was closed on October 8, 2009. On November 6, 2009, we entered into a Securities Purchase Agreement with selling security holders included in this prospectus pursuant to which we sold Units (the "Units") to these accredited investors, consisting of common stock and common stock warrants. Each Unit purchased consisted of one share of unregistered common stock of the Company (the "Common Stock") and 6/10ths of a Warrant to purchase a share of common stock at an exercise price of $5.62 per share for a five year term expiring in November 2014. Each Unit was priced at $3.90. The Company sold a total of 835,389 Units for gross proceeds of approximately $3,258,000 and representing 835,389 shares of Common Stock and warrants for the purchase of up to 501,236 shares of Common Stock. Barretto Securities Inc., a member of FINRA, acted as the placement agent for this transaction, which was closed on November 6, 2009. Name Change Effective on January 4, 2010, the Company changed its name from L&L International Holdings, Inc. to L&L Energy, Inc. The name change was effected through a parent/subsidiary merger of our wholly-owned subsidiary, L&L Energy, Inc., with and into the Company, with the Company as the surviving corporation. To effectuate the merger, the Company filed its Articles of Merger with the Nevada Secretary of State and the merger became effective on January 4, 2010. The Companys board of directors approved the merger which resulted in the name change on October 9, 2009. In accordance with Section 92A.180 of the Nevada Revised Statutes , shareholder approval of the merger was not required. On the effective date of the merger, the Companys name was changed 3 to L&L Energy, Inc. and the Companys Articles of Incorporation were amended to reflect this name change. As a result of the name change, the Companys trading symbol shall change to LLEN on the OTC Bulletin Board effective on January 6, 2010. Financial Results Our consolidated financial statements for the years ended April 30, 2009 and 2008 are included in this prospectus. During the fiscal year ended April 30, 2009, we spun off the LEK air compressor subsidiary (Lieurkong Machinery Co., Ltd) to focus on the coal (energy) business. In 2009 and 2008, we had approximately $40.94 million and $23.38 million in sales, respectively. In 2009 and 2008, we had approximately $9.96 million and $0.97 million in net income, respectively. We have also included our unaudited condensed consolidated financial statements for the six months ended October 31, 2009 and 2008, during which time we had approximately $37.23 million and $20.91 million in sales, respectively, and $9.64 million and $4.93 million in net income, respectively. See Index to Consolidated Financial Statements on page F-1. The Offering We are registering 3,706,773 shares of our common stock for sale by the selling security holders identified in the section of this prospectus entitled Selling Security Holders. As required by the Securities Purchase Agreements that we executed as part of the October Financing and the November Financing (more fully described under the section titled Description of Business below), we are registering for resale the following: (i) 2,206,410 shares of Common Stock issued to investors in the October and November Financing; (ii) 1,323,849 shares of Common Stock underlying the Warrants issued to the investors in the October Financing and the November Financing; (iii) 109,682 shares of Common stock underlying the warrant issued to the placement agent with an exercise price of $6.11 per share and five year term in connection with the October Financing; and (iv) 66,832 shares of Common Stock underlying the warrant with an exercise price of $6.11 per share and a five year term issued to the placement agent in connection with the November Financing. Information regarding our Common Stock is included in the section of this prospectus entitled Description of Securities. The shares of common stock offered under this prospectus may be sold by the selling security holders on the public market, in negotiated transactions with a broker-dealer or market maker as principal or agent, or in privately negotiated transactions not involving a broker or dealer. Information regarding the shares of common stock offered under this prospectus, and the times and manner in which they may be offered and sold is provided in the sections of this prospectus entitled Plan of Distribution. We will not receive any of the proceeds from those sales. The registration of the shares of common stock offered under this prospectus does not necessarily mean that any of these shares will ultimately be offered or sold by the selling security holders. General Information Our principal executive offices are located at 130 Andover Park East, Suite 101, Seattle, Washington 98188 and our telephone number is (206) 264-8065. RISK FACTORS The reader should carefully consider the risks described below together with all of the other information included in this prospectus. The statements contained in or incorporated into this prospectus that are not historic facts are forward-looking statements that are subject to risks and uncertainties that could cause actual results to differ materially from those set forth in or implied by forward-looking statements. If any of the following risks actually occurs, our business, financial condition or results of operations could be harmed. In that case, the trading price of our common stock could decline, and an investor in our securities may lose all or part of their investment. RISKS RELATING TO THE COMPANY AND ITS BUSINESS Our business and results of operations depend on the volatile Peoples Republic of China (PRC) domestic coal markets. Our business and operating results depend on the PRC domestic supply and demand for coal and coal products. The domestic coal markets are cyclical and have historically experienced pricing volatility, which reflect, among other factors, the conditions of the PRC and global economy and demand fluctuations in key industries that have high coal consumption. Difficult economic conditions 4 have resulted in lower coal prices, which in turn affect our operational and financial performance. For example, the average selling price of our coal from our DaPuAn Mine was RMB 612 and RMB 682 per tonne in 2007 and 2008, respectively and the average selling price of our coal from our SuTsong Mine was RMB 550 and RMB 614 per tonne in 2007 and 2008, respectively. Since reaching record high levels in 2008, domestic coal prices have fallen due to weakening demand as a result of the global economic downturn. We expect our 2010 average selling prices for coal to be higher than our 2009 averages. The domestic and international coal markets are affected by supply and demand. The demand for coal is primarily affected by the global economy and the performance of power generation, chemical, metallurgy and construction materials industries. The availability and prices of alternative sources of energy, such as natural gas, oil, hydropower, solar and nuclear power affect the demand for coal. The supply of coal, on the other hand, is primarily affected by the geographical location of coal reserves, the transportation capacity of coal transportation railways, the volume of domestic and international coal supplies and the type, quality and price of competitors coal. A significant rise in global coal supply or a reduction in coal demand for our coal by domestic electricity generation or steel industries may have an adverse effect on coal prices, which in turn, may reduce our profitability and adversely affect our business and results of operations. Our business is highly competitive and increased competition could reduce our sales, earnings and profitability. The coal business is highly competitive in China and we face substantial competition in connection with the marketing and sale of our products. Some of our competitors are well established, have greater financial, marketing, personnel and other resources, have been in business for longer periods of time than we have, and have products that have gained wide customer acceptance in the marketplace. The greater financial resources of our competitors will permit them to implement extensive marketing and promotional programs. We could fail to expand our market share, and could fail to maintain our current share. Increased competition could also result in overcapacity in the Chinese coal industry in general. The coal industry in China has experienced overcapacity in the past. During the mid-1970s and early 1980s, a growing coal market and increased demand for coal in China attracted new investors to the coal industry, spurred the development of new mines and resulted in added production capacity throughout the industry, all of which led to increased competition and lower processed coal prices. Similarly, an increase in future processed coal prices could encourage the development of expanded capacity by new or existing coal processors. Any overcapacity could reduce processed coal prices in the future and our profitability would be impaired. Our results of operations depend on our ability to acquire or develop new coal mines and other coal-related businesses. The recoverable coal reserves in our existing mines decline as we produce coal. Our ability to significantly increase our production capacity at existing mines is limited and thus our ability to increase our coal production will depend on increasing the production of our recently developed coal reserves and acquiring new mines, and to a lesser extent, the expanding our existing coal mines. We acquired our sixty percent (60%) equity interest in the 2 Mines (DaPuAn and SuTsong Coal Mines) on May 1, 2008 and we acquired an additional 20% of the equity interest in the 2 Mines from its noncontrolling interest holders on August 1,2009 , thus increasing our equity interest to eighty percent (80%). In August 2007, the Company completed its acquisition of its 100% equity interest in KMC, which, in turn, owns 80% of a coal mine exploration right for two (2) coal mines which are under development stage and without a government commercial mining license. These two development mines are: Tian-Ri Coal Mine and the Laos Coal Mine. Exhaustion of the mining rights underlying these mines, as well mining rights that we may acquire in the future, can also have an adverse effect on operating results that is disproportionate to the percentage of overall production represented by such mining rights. The coal related business in China is heavily regulated by the PRC government. The Companys acquisition of new mines of PRC coal companies and the procurement of related licenses and permits are subject to the PRC Government approval. Delays in securing or failure to secure relevant PRC Government approvals, licenses or permits, as well as any adverse change in government policies may hinder our expansion plans, which may materially and adversely affect our profitability and growth prospects. We cannot assure you that our future expansion or investments will be successful. We cannot assure you that we will be able to continue to identify suitable acquisition targets or acquire these targets on competitive terms and in a timely manner. We may not be able to successfully develop new coal mines or expand our existing ones in accordance with our development plans or at all. We may also fail to acquire or develop additional coal washing and coking facilities in the future. Failure to successfully acquire suitable targets on competitive terms, develop new coal mines or expand our existing coal mines could have an adverse effect on our competitiveness and growth prospects. If we fail to obtain additional financing we will be unable to execute our business plan. As the Company continues to grow quickly, it requires capital infusions from the capital market. Under our current business strategy, our ability to grow will depend on the availability of additional funds, suitable acquisition targets at an acceptable cost, meeting the Companys liability requirements, and working capital. The Companys ability to compete effectively, to reach agreements with acquisition targets on commercially reasonable terms, to secure critical financing and to attract professional managers are critical to the Companys success. Despite our recent financings that are described in this prospectus, we may need additional 5 funds to make future acquisitions, continue improving our current coal mines and other coal processing facilities, and to obtain regulatory approvals for our operations. Should such needs arise, we intend to seek additional funds through public or private equity or debt financing, strategic transactions and/or from other sources. However, there are no assurances that future funding will be available on favorable terms or at all. If additional funding is not obtained, we will need to reduce, defer or cancel development programs, planned initiatives or overhead expenditures, to the extent necessary. The failure to fund our capital requirements would have a material adverse effect on our business, financial condition and results of operations. Further, the benefits of an acquisition may take considerable time to develop and we cannot assure investors that any particular acquisition or joint venture will produce the intended benefits. Moreover, the identification and completion of these transactions may require us to expend significant management time and effort and other resources. Our coal reserve estimates may be materially different from reserves that we may actually recover Our reported coal reserves are estimated quantities based on applicable reporting regulations that under present and anticipated conditions have the potential to be economically mined and processed. There are numerous uncertainties inherent in estimating quantities of coal reserves and in projecting potential future rates of coal production including many factors beyond our control. In addition, reserve engineering is a subjective process of estimating underground deposits of reserves that cannot be measured in an exact manner and the accuracy of any reserve estimate is a function of the quality of available data and engineering and geological interpretation and judgment. Estimates of different engineers may vary and results of our mining/drilling and production subsequent to the date of an estimate may justify revision of estimates. Reserve estimates may require revision based on actual production experience and other factors. In addition, several factors including the market price of coal, reduced recovery rates or increased production costs due to inflation or other factors may render certain of our estimated proved and probable coal reserves uneconomical to exploit and may ultimately result in a restatement of reserves. This may have a material adverse effect on our business, operating results, cash flows and financial condition. Our business operations may be adversely affected by present or future environmental regulations, and coal industry standards. As a Chinese producer of coal products, we are subject to significant, extensive and increasingly stringent environmental protection laws and governmental regulations on coal standards, and safety requirements. These laws and regulations:  impose fees for the discharge of waste substances, pollutants;  require provisions for reclamation and rehabilitation;  impose fines for serious environmental offenses; and  authorize the PRC Government to close down any facility that it determines has failed to comply with environmental regulations, operating standards, and suspend any coal operations that cause excessive environmental damage. Despite that our coal mining, washing and coking operations meet all the existing China environmental and safety standards, most of our operations are based on traditional, old coal extraction and processing techniques which are popular in China, and which produce waste water, gas emissions and solid waste materials. The PRC Government has tightened enforcement of applicable laws and regulations and adopted more stringent environmental standards, and operational standards. Our budgeted amount for environmental regulatory compliance may not be sufficient, and we may need to allocate additional funds for this purpose. If we fail to comply with current or future environmental laws and regulations, we may be required to pay penalties or fines or take corrective actions, any of which may have a material adverse effect on our business operations and financial condition. In addition, China is a signatory to the 1992 United Nations Framework Convention on Climate Change and the 1997 Kyoto Protocol, which are intended to limit greenhouse gas emissions. On March 14, 2006, the PRC Government released the outline of the Eleventh Five-Year Plan for National Economic and Social Development, which sets goals to decrease the amount of energy consumed per unit of GDP by 20 percent and to reduce the emission of certain major pollutants by ten percent. In addition, recent discussions between the Chinese government and U.S. government on clean energy initiatives, including the reduction of CO2 level and the use low-carbon coal, which initiatives may be incorporated in the Twelfth Five-Year Plan for National Economic and Social Development, may have significant effects on our business operations. If efforts to reduce energy consumption, to use low-carbon coal, and to control greenhouse gas emissions reducing coal consumption, our revenue would decrease and our business would be adversely affected. We depend on key persons and the loss of any key person could adversely affect our operations. The future success of L & Ls investments in China is dependent on the Companys management team, including Mr. Dickson V. Lee, our Chairman and Chief Executive Officer, our professional team, and advisors, who speak the languages, understand cultural differences, and are adept at doing business internationally. If one or more of the Companys key personnel are unable or unwilling to continue in their present positions, the Company may not be able to easily replace them, and we may incur additional 6 expenses to recruit and train new personnel. The loss of the Companys key personnel could severely disrupt the Companys business and its financial condition and results of operations could be materially and adversely affected. Furthermore, since the industries the Company invests in are characterized by high demand and intense competition for talent, the Company may need to offer higher compensation and other benefits in order to attract and retain key personnel in the future. The Company cannot assure its investors that it will be able to attract or retain the key personnel needed to achieve our business objectives. Currently, only Mr. Lee is covered by a one-year term accident insurance policy in China, which is paid for by the Company. Although the Company currently does not maintain key person life insurance for any of its key personnel, the Company is in the process to obtaining a key person life insurance package for Mr. Lee and expects to obtain such insurance by early to mid 2010. We may suffer losses resulting from industry-related accidents and lack of insurance. We operate coal mines and related facilities that may be affected by water, gas, fire or structural problems and earthquakes. As a result, we, like other companies operating coal mines, have experienced accidents that have caused property damage and personal injuries. Although the Company continuously reviews its existing operational standards, including insurance coverage, and it has implemented safety measures, fire training at our mining operations and provided on-the-job training for our employees and workers, there can be no assurance that industry-related accidents, earthquakes will not occur in the future. The insurance industry in China is still in its development stage and the Chinese insurance companies offer limited business insurance products. We currently only have work-related injury insurance for our employees at the DaPuAn Mine and SuTsong Mine, and limited accident insurance for staff working in China. Any uninsured losses and liabilities incurred by us could have a material adverse effect on our financial condition and results of operations. Disruptions to the Chinese railway transportation system and the other limited modes of transportation by which we deliver our products may adversely adversely affect our ability to sell our coal products. A substantial portion of the coal products we sell is transported to our customers by the Chinese national railway system. As the railway system has limited transportation capacity and cannot fully satisfy coal transportation requirements, discrepancies between capacity and demand for transportation exist in certain areas of the PRC. No assurance can be given that we will continue to be allocated adequate railway transport capacity or acquire adequate rail cars, or that we will not experience any material delay in transporting our coal as a result of insufficient railway transport capacity or rail cars. Some of our business operations depend on a single transportation carrier or a single mode of transportation to deliver our coal products. Disruption of any of these transportation services due to weather-related problems, flooding, drought, accidents, mechanical difficulties, strikes, lockouts, bottlenecks, and other events could temporarily impair our ability to supply coal to our customers. Our transportation providers may face difficulties in the future that may impair our ability to supply coal to our customers, resulting in decreased revenues. Our continued operation of our coal mines are dependent on our ability to obtain and maintain mining licenses and other PRC government approvals for our mining operations. Contrary to the outright ownership of land in the United States, the land in China belongs to the Chinese government. Land is only leased to lessees on a long-term basis, ranging from 40 to 70 years. Currently, no law in China prohibits the continual lease of the same land and coal reserves by the lessee after expiration of the lease. Similar to the ownership of land in China, coal reserves are owned by the Chinese government which issues a mining license when government leases exclusive mining rights to a mining operator on a long term basis (normally 50 years) that allows the mining operators to operate and extract coal from the mine. Thus, coal mining licenses are the exclusive evidence for approval of a coal mines mining rights by the Chinese government. Similar to the ownership of land in China, coal reserves are owned by the Chinese government, which issues a mining license when it leases exclusive mining rights to a mining operator on a long term basis (normally 50 years) that allows the mining operators to operate and extract coal from the mine. The government charges all mining operators a resources (usage) fee ranging from 2%-3% based on the value of the coal excavated from the ground. The coal industry in China is heavily regulated by the government for safety and operational reasons. Several licenses and permits are required in order to operate a coal mine. These licenses and permits, once issued, are to be reviewed and renewed, typically once a year. In addition, many privately owned coal mines, including the 2 Mines, are owned via either a proprietorship or a partnership instead of by a company, due to historical reasons. Private owners under a proprietorship or a partnership of the Companys mines may subject to greater risks than that of corporations which have limited liabilities. Our ownership structure is subject to regulatory controls, approvals and timely payments in connection with our acquisitions. Failure to obtain such approvals or to timely remit required payments may cause the unwinding of our acquisitions. The Company is aware that on October 21, 2005, the PRC State Administration of Foreign Exchange ("SAFE") issued a new 7 circular ("Circular 75"), effective November 1, 2005, which repealed Circular 11 and Circular 29, which previously required Chinese residents to seek approval from SAFE before establishing any control of a foreign company or transfer of China-based assets or equity for the shares of the foreign company. SAFE also issued a news release about the issuance of its Circular 75 to make it clear that Chinas national policies encourage the efforts by Chinese private companies and high technology companies to obtain offshore financing. Circular 75 confirmed that the uses of offshore special purpose vehicles (SPV) as holding companies for PRC investments are permitted as long as proper foreign exchange registrations are made with SAFE. As China starts to develop its legal system, additional legal, administrative, and regulatory rules and regulations may be enacted, and the Company may become subject to the additional rules and regulation applicable to the Companys Chinese subsidiaries. The Company registered KMC with the Chinese government as an American subsidiary in 2006. The registration process was completed in 2008, with all required capital commitments having been injected by L&L into KMC as of November of 2009. The Company also received a final approval from the Chinese government for L & Ls ownership of KMC in November of 2009. We are also in the process of registering our ownership equity ownership interest in the 2 Mines (DaPuAn Mine and SuTsong Mine) with the Chinese government, under the provisional name L & L Coal Partners through a nominee who is a Chinese citizen that holds L & Ls equity ownership in the 2 Mines in trust for the benefit of the Company under an agency agreement executed in April 2008. The Company also recently entered into agreements with Hon Shen to increase L&Ls equity interest in Hon Shens coal washing operations to 93% and also to acquire a 93% equity interest in Hon Shens coking operations (these two distinctive operations represent the entire business operations of Hon Shen) and the Company has commenced the registration procedures that are required by the Chinese government for such acquisition and conversion of Hon Shen into a Sino-foreign cooperation company which is under the Companys management and voting equity control. The Company believes that Circular 75 and other related Circulars or regulations may likely be further clarified by SAFE, in writing or through oral comments by officials from SAFE, or through implementation by SAFE in connection with actual transactions. However, failure by the Company to obtain the required PRC government approvals for these acquisitions or the Companys failure to remit all of the required payments for these acquisitions may lead to such acquisitions being deemed void or the unwinding of such acquisitions. Should this occur, we may seek to acquire the equity interest of our subsidiaries through other means, although we cannot guarantee that we will do so, nor can we guarantee that we will be successful if we do. Risks inherent to mining could increase the cost of operating our business. Our coal mining operations are subject to conditions beyond our control that can delay coal deliveries or increase the cost of mining at particular mines for varying lengths of time. These conditions include weather and natural disasters, unexpected maintenance problems, key equipment failures, variations in coal seam thickness, variations in the amount of rock and soil overlying the coal deposit, variations in rock and other natural materials and variations in geologic conditions. As with all underground coal mining companies, our operations are affected by mining conditions such as a deterioration in the quality or thickness of faults and/or coal seams, pressure in mine openings, presence of gas and/or water inflow and propensity to spontaneous combustion, as well as operational risks associated with industrial or engineering activity, such as mechanical breakdowns. Although we have conducted geological investigations to evaluate such mining conditions and adapt our mining plans to address them, there can be no assurance that the occurrence of any adverse mining conditions would not result in an increase in our costs of production, a reduction of our coal output or the temporary suspension of our operations. Underground mining is also subject to certain risks such as methane outbursts and accidents caused by roof weakness and ground-falls. There can be no assurance that the occurrence of such events or conditions would not have a material adverse impact on our business and results of operations. RISKS RELATED TO DOING BUSINESS IN CHINA Our Chinese operations pose certain risks because of the evolving state of the Chinese economy, political, and legislative and regulatory systems. Changes in the interpretations of existing laws and the enactment of new laws may negatively impact our business and results of operation. Although our principal executive office is located in Seattle, Washington, all of our current coal business operations are conducted in China. Accordingly, our results of operations, financial condition and prospects are subject to economic, political and legal developments in China. Chinas economy differs from the economies of most developed countries in many respects, including its levels of government involvement, level of development, growth rate, control of foreign exchange and allocation of resources. Doing business in China involves various risks including internal and international political risks, evolving national economic policies, governmental policy on coal industry, as well as financial accounting standards, expropriation and the potential for a reversal in economic conditions. Since the late 1970s, the Chinese government has been reforming its economic system. These policies and measures may from time to time be modified or revised. While the Chinese economy has experienced significant growth 8 in the past 20 years, growth has been uneven across different regions and among various economic sectors of China. Furthermore, while the Chinese government has implemented various measures to encourage economic development and guide the allocation of resources, some of these measures may also have a negative effect on us. For example, our financial condition and results of operations may be adversely affected by government control over capital investments or changes in tax regulations that are applicable to us. Also, since early 2004, the Chinese government has implemented certain measures to control the pace of economic growth including certain levels of price controls on raw coking coal. Such controls could cause our margins to be decreased. In addition, such measures may cause a decrease in the level of economic activity in China, which in turn could adversely affect our results of operations and financial condition. Adverse changes in economic policies of the Chinese government or in the laws and regulations, if any, could have a material and adverse effect on the overall economic growth of China, and could adversely affect our business operations. There are substantial uncertainties regarding the application of Chinese laws, especially with respect to existing and future foreign investments in China. Despite China having its own securities laws and regulators, the Chinese legal system is in a developmental stage and has historically not enforced its Chinese securities law as rigidly as their U.S. counterparts. The interpretation and application of existing Chinese laws, regulations and policies, and the stated positions of the Chinese authorities may change and possible new laws, regulations or policies will impact our business and operations. Because of the evolving nature of the law, it will be difficult for us to manage and plan for changes that may arise. Chinas judiciary is relatively inexperienced in enforcing corporate and commercial law, resulting in significant uncertainty as to the outcome of any litigation in China. Consequently, there is a risk that should a dispute arise between the Company and any party with whom the Company has entered into a material agreement in China, the Company may be unable to enforce such agreements under the Chinese legal system. Chinese law will govern almost all of the Company's acquisition agreements, many of which may also require the approval of Chinese government agencies. Thus, the Company cannot assure investors that the target business will be able to enforce any of the Companys material agreements or that remedies will be available outside China. Our business is and will continue to be subject central, provincial, local and municipal regulation and licensing in China. Compliance with such regulations and licensing can be expected to be a time-consuming, expensive process. Compliance with foreign country laws and regulations affecting foreign investment, business operations, currency exchange, repatriation of profits, and taxation, will increase the risk of investing in our stock. We may have to incur unanticipated costs because of the unpredictability of the Chinese legal system. The Chinese legal system has many uncertainties. The Chinese legal system is based on written statutes. Prior court decisions may be cited for reference but have limited precedential value. Since 1979, Chinese legislation and regulations have enhanced the protections afforded to various forms of foreign investments in China. However, China has not developed a fully integrated legal system and recently-enacted laws and regulations may not sufficiently cover all aspects of economic activities in China. In particular, because these laws and regulations are relatively new, and because of the limited volume of published decisions and their nonbinding nature, the interpretation and enforcement of these laws and regulations involve uncertainties. In addition, the Chinese legal system is based in part on government policies and internal rules (some of which are not published on a timely basis or at all) that may have a retroactive effect. As a result, we may not be aware of our violation of these policies and rules until some time after the violation. In addition, any litigation in China may be protracted and result in substantial costs and diversion of resources and management attention. It will be difficult for any shareholder of our company to commence a legal action against our executives. Most of our Companys assets are located in China. Because our Company's directors and officer(s) reside both within and outside of the United States, it may be difficult for an investor to enforce his or her rights against them or to enforce United States court judgments against them if they live outside the United States. Most of the Company's assets, including L & L Coal Partners (2 Mines), KMC and Hon Shen, are located in China, outside of the United States. Additionally, the Company plans to continue acquiring other energy-related entities in China in the future. It may therefore be difficult for investors in the United States to enforce their legal rights, to effect service of process upon the Company's directors or officers, or to enforce judgments of United States courts predicated upon civil liabilities and criminal penalties of the Company's directors and officers under federal securities laws. Moreover, we have been advised us that China currently does not have treaties with the United States or many other countries providing for the reciprocal recognition and enforcement of judgments of courts. Our industry is heavily regulated and we may not be able to remain in compliance with all such regulations and we may be required to incur substantial costs in complying with such regulation. We are subject to extensive regulation by Chinas Mining Ministry, and by other provincial, county and local authorities in jurisdictions in which our products are processed or sold, regarding the processing, storage, and distribution of our product. Our 9 processing facilities are subject to periodic inspection by national, province, county and local authorities. We may not be able to comply with current laws and regulations, or any future laws and regulations. To the extent that new regulations are adopted, we will be required to adjust our activities in order to comply with such regulations. We may be required to incur substantial costs in order to comply. Our failure to comply with applicable laws and regulations could subject us to civil remedies, including fines, injunctions, recalls or seizures, as well as potential criminal sanctions, which could have a material and adverse effect on our business, operations and finances. Changes in applicable laws and regulations may also have a negative impact on our sales. The government regulation of our coal processing operations imposes additional costs on us, and future regulations could increase those costs or limit our ability to crush, clean and process coking coal. Chinas central, provincial and local authorities regulate the coal mining industry with respect to matters such as employee health and safety, permitting and licensing requirements, air quality standards, water pollution, plant and wildlife protection, reclamation and restoration of mining properties after mining is completed, the discharge of materials into the environment, surface subsidence from underground mining and the effects that mining has on groundwater quality and availability. We are required to prepare and present to Chinas central, provincial and local authorities data pertaining to the effect or impact that any proposed processing of coal may have upon the environment. The costs, liabilities and requirements associated with these regulations may be costly and time-consuming and may delay commencement, expansion or continuation of our coal processing operations. The possibility exists that new legislation and/or regulations and orders may be adopted that may materially and adversely affect our operations, our cost structure and/or our customers ability to use coal. New legislation or administrative regulations (or judicial interpretations of existing laws and regulations), including proposals related to the protection of the environment that would further regulate and tax the coal industry, may also require us and our customers to change operations significantly or incur increased costs. Certain sales agreements contain provisions that allow a purchaser to terminate its contract if legislation is passed that either restricts the use or type of coal permissible at the purchasers plant or results in specified increases in the cost of coal or its use. These factors and legislation, if enacted, could have a material adverse effect on our financial condition and results of operations. We are subject to currency fluctuations from our Chinese operations and fluctuations in the exchange rate may negatively affect our expenses and results of operations, as well as the value of our assets and liabilities. Effective July 21, 2005, The Peoples Bank of China announced that the Renminbi (RMB) exchange rate regime is reformed by moving from a fixed rate of exchange based upon the U.S. dollar to a managed floating exchange rate regime based upon market supply and demand of a basket of currencies. On July 26, 2005, the exchange rate against the Renminbi was adjusted to 8.11 Renminbi per U.S. dollar from 8.28 Renminbi per U.S. dollar, which represents an adjustment of approximately two percent. As of January 4, 2010, Renminbi appreciated to approximately RMB 6.83 per U.S. Dollar. It is expected that the revaluation of the Renminbi and the exchange rate of the Renminbi may continue to change in the future. Fluctuations in the exchange rate between the Chinese RMB and the United States dollar could adversely affect our operating results. Results of our business operations are translated at average exchange rates into United States Dollars for purposes of reporting results. As a result, fluctuations in exchange rates may adversely affect our expenses and results of operations as well as the value of our assets and liabilities. Fluctuations may adversely affect the comparability of period-to-period results. We do not use hedging techniques to eliminate the effects of currency fluctuations. Thus, exchange rate fluctuations could have a material adverse impact on our operating results and stock prices. RISKS RELATED TO CORPORATE AND STOCK MATTERS The market price for our stock may be volatile. The market price for our stock may be volatile and subject to wide fluctuations in response to factors including the following: actual or anticipated fluctuations in our quarterly operating results; changes in financial estimates by securities research analysts; conditions in coal energy markets; changes in the economic performance or market valuations of other coal energy companies; announcements by us or our competitors of new products, acquisitions, strategic partnerships, joint ventures or capital commitments; addition or departure of key personnel; fluctuations of exchange rates between RMB and the U.S. dollar; intellectual property litigation; and general economic or political conditions in China. In addition, the securities market has from time to time experienced significant price and volume fluctuations that are not related to the operating performance of particular companies. These market fluctuations may also materially and adversely affect the market price of our stock. 10 Our corporate actions are substantially influenced by our principal stockholders and affiliated entities. As of January 4, 2010, our management members and their affiliated entities own or have the beneficial ownership right to approximately 33 % of our outstanding common shares, representing approximately 33 % of our voting power. These stockholders, acting individually or as a group, could exert substantial influence over matters such as electing directors and approving mergers or other business combination transactions. In addition, because of the percentage of ownership and voting concentration in these principal stockholders and their affiliated entities, elections of our board of directors will generally be within the control of these stockholders and their affiliated entities. While all of our stockholders are entitled to vote on matters submitted to our stockholders for approval, the concentration of shares and voting control presently lies with these principal stockholders and their affiliated entities. As such, it would be difficult for stockholders to propose and have approved proposals not supported by management. There can be no assurances that matters voted upon by our officers and directors in their capacity as stockholders will be viewed favorably by all stockholders of the company. If we issue additional shares in the future, this may result in dilution to our existing stockholders. Our articles of incorporation, as amended, authorize the issuance of 120,000,000 shares of common stock and 2,500,000 shares of preferred stock. Our board of directors has the authority to issue additional shares up to the authorized capital stated in the certificate of incorporation. Our board of directors may choose to issue some or all of such shares to acquire one or more businesses or to provide additional financing in the future. The issuance of any such shares may result in a reduction of the book value or market price of the outstanding shares of our common stock. If we do issue any such additional shares, such issuance also will cause a reduction in the proportionate ownership and voting power of all other stockholders. Further, any such issuance may result in a change of control of our Company. The Companys business strategy calls for strategic acquisitions of other coal-related businesses. In the past, as a result of the acquisitions of KMC and LEK subsidiaries, the Company issued 485,600 common shares and 1,708,283 common shares, respectively, as consideration for these two (2) purchases. When the Company disposed of the LEK operations, LEK returned the 1,708,283 common shares issued to LEK, and the Company cancelled those shares. The Company also issued 400,000 common shares in connection with its acquisition of the controlling 60% equity interest in the 2 Mines. It is anticipated that future acquisitions will require cash and issuances of L & L capital stock, including our common stock, warrants, preferred shares, or convertible bonds in the future. To the extent we are required to pay cash for any acquisition, we anticipate that we would be required to obtain additional equity and/or debt financing from either the public sector, or private financing. Equity financing would result in dilution for our stockholders. Stock issuances and equity financing, if obtained, may not be on terms favorable to us, and could result in dilution to our stockholders at the time(s) of these stock issuances and equity financings, thus creating a risk factor. The authorized preferred stock constitutes what is commonly referred to as "blank check" preferred stock. This type of preferred stock allows the Board of Directors to divide the preferred stock into series, to designate each series, to fix and determine separately for each series any one or more relative rights and preferences and to issue shares of any series without further stockholder approval. Preferred stock authorized in series allows our Board of Directors to hinder or discourage an attempt to gain control of us by a merger, tender offer at a control premium price, proxy contest or otherwise. Consequently, the preferred stock could entrench our management. In addition, the market price of our common stock could be materially and adversely affected by the existence of the preferred stock. The application of the penny stock rules could adversely affect the market price of our common stock and increase your transaction costs to sell those shares. The Securities and Exchange Commission has adopted Rule 15g-9 which generally defines penny stock to be any equity security that has a market price (as defined) less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions. If the trading price of our common stock falls below $5.00 per share, the open-market trading of our common stock is subject to the penny stock rules, which impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and accredited investors. The term accredited investor refers generally to institutions with assets in excess of $5,000,000 or individuals with a net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouse. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the SEC, which provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customers account. The bid and offer quotations, and the broker-dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customers confirmation. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from these rules, the broker-dealer must 11 make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchasers written agreement to the transaction. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to these penny stock rules. Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities. We believe that the penny stock rules discourage investor interest in and limit the marketability of our common stock. FINRA sales practice requirements may also limit a stockholders ability to buy and sell our stock. In addition to the penny stock rules described above, FINRA has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customers financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock and have an adverse effect on the market for our shares. Stockholders should have no expectation of any dividends. The holders of our common stock are entitled to receive dividends when, as and if declared by the board of directors out of funds legally available therefore. To date, we have not declared nor paid any cash dividends. The board of directors does not intend to declare any dividends in the foreseeable future, but instead intends to retain all earnings, if any, for use in our business operations. If we fail to maintain an effective system of internal controls, we may not be able to accurately report our financial results or prevent fraud. We are subject to reporting obligations under the U.S. securities laws. The SEC, as required by Section 404 of the Sarbanes-Oxley Act of 2002, adopted rules requiring every public company to include a management report on such companys internal controls over financial reporting in its Annual Report, which contains managements assessment of the effectiveness of our internal controls over financial reporting. In addition, beginning with our Annual Report for the year ending April 30, 2010, an independent registered public accounting firm must attest to and report on managements assessment of the effectiveness of our internal controls over financial reporting. Our management may conclude that our internal controls over our financial reporting are not effective. Moreover, even if our management concludes that our internal controls over financial reporting are effective, our independent registered public accounting firm may still decline to attest to our managements assessment or may issue a report that is qualified if it is not satisfied with our controls or the level at which our controls are documented, designed, operated or reviewed, or if it interprets the relevant requirements differently from us. Our reporting obligations as a public company will place a significant strain on our management, operational and financial resources and systems for the foreseeable future. Effective internal controls, particularly those related to revenue recognition, are necessary for us to produce reliable financial reports and are important to help prevent fraud. As a result, our failure to achieve and maintain effective internal controls over financial reporting could result in the loss of investor confidence in the reliability of our financial statements, which in turn could harm our business and negatively impact the trading price of our stock. Furthermore, we anticipate that we will incur considerable costs and use significant management time and other resources in an effort to comply with Section 404 and other requirements of the Sarbanes-Oxley Act. We also expect these developments will make it more difficult and more expensive for the Company to attract and retain additional members to the Board of Directors (both independent and non-independent), and additional executives. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS All statements contained in this prospectus, other than statements of historical facts, that address future activities, events or developments, are forward-looking statements, including, but not limited to, statements containing the words believe, anticipate, expect and words of similar import. These statements are based on certain assumptions and analyses made by us in light of our experience and our assessment of historical trends, current conditions and expected future developments as well as other factors we believe are appropriate under the circumstances. Whether actual results will conform to the expectations and predictions of management, however, is subject to a number of risks and uncertainties that may cause actual results to differ materially. Such risks are in the section entitled Risk Factors on page 4, and in our previous SEC filings. Consequently, all of the forward-looking statements made in this prospectus are qualified by these cautionary statements, and there can be no assurance that the actual results anticipated by management will be realized or, even if substantially realized, that they will have the expected consequences to or effects on our business operations. 12 USE OF PROCEEDS We will not receive any proceeds from the sale of Common Stock by the selling security holders. However, we may receive up to $8,518,532 upon exercise of the Warrants with exercise prices of $5.62 per share for the Warrants issued to accredited investors, and $6.11 per share for the warrants issued to the placement agents in the October Financing and November Financing, the underlying shares of which are included in the registration statement of which this prospectus is a part. If received, such funds will be used for general corporate purposes, including working capital requirements. All proceeds from the sale of such securities offered by the selling security holders under this prospectus will be for the account of the selling security holders, as described below in the sections entitled Selling Security Holders and Plan of Distribution. With the exception of any brokerage fees and commissions which are the obligation of the selling security holders, we are responsible for the fees, costs and expenses of this offering which are estimated to be approximately $88,618, inclusive of our legal and accounting fees, printing costs and filing and other miscellaneous fees and expenses. SELLING SECURITY HOLDERS We are registering the following securities: (i) an aggregate 2,206,410 shares of Common Stock issued to investors in connection with the October Financing and the November Financing; (ii) an aggregate 1,323,849 shares of Common Stock underlying the Warrants issued to the investors in the October Financing and the November Financing; (iii) 109,682 shares of Common stock underlying the warrant issued to the placement agent in connection with the October Financing; and (iv) 66,832 shares of Common Stock underlying the warrant issued to the placement agent in connection with the November Financing. We are registering these securities in order to permit the selling security holders to dispose of the shares of common stock, or interests therein, from time to time. The selling security holders may sell all, some, or none of their shares in this offering. See Plan of Distribution. The table below lists the selling security holders and other information regarding the beneficial ownership of the shares of common stock by each of the selling security holders. Column B lists the number of shares of common stock beneficially owned by each selling security holder as of January 4, 2010 (assuming full exercise of the Warrants held by such selling security holder). Column C lists the shares of common stock covered by this prospectus that may be disposed of by each of the selling security holders. Column D lists the number of shares of common stock that will be beneficially owned by the selling security holders assuming all of the shares covered by this prospectus are sold. Column E lists the percentage of class beneficially owned, based on 26,364,579 shares of common stock outstanding as of January 4, 2010. The selling security holders may decide to sell all, some, or none of the securities listed below. We cannot provide an estimate of the number of securities that any of the selling security holders will hold in the future. For purposes of this table, beneficial ownership is determined in accordance with the rules promulgated by the SEC, and includes voting power and investment power with respect to such securities. The inclusion of any securities in the following table does not constitute an admission of beneficial ownership by the persons named below. Except as indicated in the footnotes to the table, no selling security holder has had any material relationship with us or our affiliates during the last three years. Except as indicated below, no selling security holder is the beneficial owner of any additional shares of common stock or other equity securities issued by us or any securities convertible into, or exercisable or exchangeable for, our equity securities. Except as indicated below, no selling security holder is a registered broker-dealer or an affiliate of a broker-dealer. Selling Security Holders Table Securities Securities Beneficially Securities Beneficially % Beneficial Owned Prior to Being Owned After Ownership After Name Offering(1) Offered Offering (2) Offering (4) (A) (B) (C) (D) (E) Bohdan Chaban (5) 16,000 16,000 0 0% The Carnahan Trust (6) 20,000 20,000 0 0 % Cranshire Capital LP (7) 104,000 104,000 0 0 % David Hickok (8) 20,800 20,800 0 0 % Ding Chu Fuh Chen (9) 4,800 4,800 0 0 % 13 Securities Securities Beneficially Securities Beneficially % Beneficial Owned Prior to Being Owned After Ownership After Name Offering(1) Offered Offering (2) Offering (4) (A) (B) (C) (D) (E) Dominique Lubar (10) 10,400 10,400 0 0 % Francis Sarre (11) 10,400 10,400 0 0 % Guy C. Billups III (12) 88,000 88,000 0 0 % Hubert Wieser (13) 10,400 10,400 0 0 % Hudson Bay Fund LP (14) 44,928 44,928 0 0 % Hudson Bay Overseas Fund, Ltd. (15) 79,872 79,872 0 0 % Ira Kalfus (16) 24,000 24,000 0 0 % James Shapland and Joanne Shapland (17) 13,600 13,600 0 0 % Jan J. Laskowski and Sofia M. Laskowski (18) 16,000 16,000 0 0 % Jeff Tisherman (19) 32,000 32,000 0 0 % Joseph A. Cox (20) 24,000 24,000 0 0 % Joav Avtalion (21) 10,400 10,400 0 0 % Joseph Huggins (22) 10,400 10,400 0 0 % Leonard Hodes (23) 16,000 16,000 0 0 % Mark A. Suwyn (24) 53,600 53,600 0 0 % Mark Brosso and Maureen Brosso (25) 20,800 20,800 0 0 % Mark Sourian (26) 10,400 10,400 0 0 % Michael Carroll and Sheila Carroll (27) 40,000 40,000 0 0 % Meltronics Resources, L.P. (28) 31,200 31,200 0 0 % MidSouth Investor Fund, LP (29) 124,800 124,800 0 0 % Muneswara Sreenivasan (30) 10,400 10,400 0 0 % Nina M. Dougar (31) 12,800 12,800 0 0 % Pandora Select Partners, LP (32) 417,392 417,392 0 0 % Prakash Desai (33) 2,400 2,400 0 0 % Questier Bernard (34) 81,634 81,634 0 0 % Richard Cohen (35) 41,600 41,600 0 0 % Roderic Prat (36) 168,000 168,000 0 0 % Roger K. Cady (37) 24,000 24,000 0 0 % S. Alexei Gitter (38) 4,800 4,800 0 0 % Silvano Marchetto (39) 20,800 20,800 0 0 % Starwest Financial Corporation (40) 10,400 10,400 0 0 % Thibaud Morin (41) 10,400 10,400 0 0 % Thomas Hansbauer and Suzanne Hansbauer 9,600 9,600 0 0 % Whitebox Intermarket Partners, LP (43) 86,818 86,818 0 0 % Whitebox Combined Partners, LP (44) 455,790 455,790 0 0% Laidlaw & Company (UK) Ltd. (3)(45)(46) 109,682 109,682 0 0 % Laidlaw Holdings Plc (47)(48) 5,546 5,546 0 0% Buff Trust (49)(50) 17,549 17,549 0 0% 14 Securities Securities Beneficially Securities Beneficially % Beneficial Owned Prior to Being Owned After Ownership After Name Offering(1) Offered Offering (2) Offering (4) (A) (B) (C) (D) (E) Garnet Trust (51)(52) 17,549 17,549 0 0 % Theodore V. Fowler (53)(54) 5,000 5,000 0 0 % Lance Friedman (55)(56) 17,060 17,060 0 0 % Daniel T. Guilfoile (57)(58) 17,060 17,060 0 0 % Jonathan P. Lawrence (59)(60) 500 500 0 0 % Hugh Regan (61)(62) 8,794 8,794 0 0 % Francis R. Smith (63)(64) 3,228 3,228 0 0 % Robert K. Connors (65)(66) 700 700 0 0 % Ron Zuckerman (67)(68) 300 300 0 0 % Hasan Bacovic (69)(70) 57 57 0 0 % Craig A. Bonn (71)(72) 244 244 0 0 % Todd A. Cirella (73)(74) 826 826 0 0 % Jason Russo (75)(76) 825 825 0 0 % Robert J. Bonaventura (77)(78) 850 850 0 0 % Oleg Shtaynberger (79)(80) 113 113 0 0 % Hugh J. Marasa, Jr. (81)(82) 500 500 0 0 % Joseph M. Fedorko (83)(84) 850 850 0 0 % Peter Silverman (85)(86) 1,163 1,163 0 0 % Alpha Capital Anstalt (87) 102,565 102,565 0 0 % Coronado Capital Partners, LP (88) 82,053 82,053 0 0 % Excalibur Special Opportunities, LP (89) 410,258 410,258 0 0 % Linda Hechter (90) 30,770 30,770 0 0 % Marc Freeman (91) 20,514 20,514 0 0 % Next View Capital, LP (92) 160,000 160,000 0 0 % Proximity Fund, LP (93) 160,000 160,000 0 0 % Sarita Madan (94) 10,258 10,258 0 0 % SEI Private Trust Co. FAO JM Smucker Co. Master Trust (95) 205,130 205,130 0 0 % The USX China Fund (96) 32,000 32,000 0 0 % Whalehaven Capital Fund, Ltd. (97) 123,077 123,077 0 0 % Barretto Securities, Inc. (3) (98) 66,832 66,832 0 0 % (1) Unless otherwise indicated, the selling security holders purchased the securities being offered in the October and November Financings described above. The securities purchased in both private offerings consisted of Units at a price per Unit of $3.90 and with each Unit consisting of one share of our common stock and 6/10ths of one common stock share purchase warrant, with each whole warrant entitling the holder to purchase an additional common stock share at an exercise price of $5.62 per common share for a period of 60 months. (2) Assumes that all of the shares offered hereby are sold and that shares owned before the offering but not offered hereby are not sold. (3) Denotes broker-dealer. (4) Based on a total of 26,364,579 shares of common stock outstanding as of January 4, 2010. 15 (5) Number of shares being registered include up to 6,000 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (6) Kevin Carnahan is the natural person who has voting and investment control over the shares held by Carnahan Trust. Kevin Carnahan disclaims beneficial ownership of the shares. Number of shares owned before the offering include 7,500 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (7) Downsview Capital, Inc. ("Downsview") is the general partner of Cranshire Capital, L.P. ("Cranshire") and consequently has voting control and investment discretion over securities held by Cranshire. Mitchell P. Kopin ("Mr.Kopin"), President of Downsview, has voting control over Downsview. As a result of the foregoing, each of Mr. Kopin and Downsview may be deemed to have beneficial ownership (as determined under Section 13(d) of the Securities Exchange Act of 1934, as amended) of the shares of common stock beneficially owned by Cranshire. Number of shares owned before the offering include 39,000 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (8) Number of shares being registered include up to 7,800 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (9) Number of shares being registered include up to 1,800 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (10) Number of shares being registered include up to 3,900 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (11) Number of shares being registered include up to 3,900 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (12) Number of shares being registered include up to 33,000 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (13) Number of shares being registered include up to 3,900 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (14) Sander Gerber is the natural person who has voting and investment control over the shares held by Hudson Bay Fund, LP. Sander Gerber disclaims beneficial ownership of the shares. Number of shares owned before the offering include 16,848 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (15) Sander Gerber is the natural person who has voting and investment control over the shares held by Hudson Bay Overseas Fund, Ltd. Sander Gerber disclaims beneficial ownership of the shares. Number of shares owned before the offering include 29,952 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (16) Number of shares being registered include up to 9,000 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (17) Number of shares being registered include up to 5,100 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (18) Number of shares being registered include up to 6,000 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (19) Number of shares being registered include up to 12,000 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (20) Number of shares being registered include up to 9,000 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (21) Number of shares being registered include up to 3,900 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (22) Number of shares being registered include up to 3,900 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (23) Number of shares being registered include up to 6,000 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (24) Number of shares being registered include up to 20,100 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (25) Number of shares being registered include up to 7,800 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (26) Number of shares being registered include up to 3,900 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (27) Number of shares being registered include up to 15,000 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. 16 (28) Paul Melchiorre is the natural person who has voting and investment control over the shares held by Meltronics Resources, LP. Paul Melchiorre disclaims beneficial ownership of the shares. Number of shares owned before the offering include 11,700 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (29) Lyman O. Heidtke is the natural person who has voting and investment control over the shares held by MidSouth Investor Fund, LP. Lyman O. Heidtke disclaims beneficial ownership of the shares. Number of shares owned before the offering include 46,800 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (30) Number of shares being registered include up to 3,900 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (31) Number of shares being registered include up to 4,800 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (32) Andrew J. Redleaf is the natural person who has voting and investment control over the shares held by Pandora Select Partners, LP. Andrew J. Redleaf disclaims beneficial ownership of the shares. Number of shares owned before the offering include 156,522 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (33) Number of shares being registered include up to 900 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (34) Number of shares being registered include up to 30,613 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (35) Number of shares being registered include up to 15,600 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (36) Number of shares being registered include up to 63,000 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (37) Number of shares being registered include up to 9,000 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (38) Number of shares being registered include up to 1,800 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (39) Number of shares being registered include up to 7,800 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (40) Larry B. Krause is the natural person who has voting and investment control over the shares held by Starwest Financial Corporation. Larry B. Krause disclaims beneficial ownership of the shares. Number of shares owned before the offering include 3,900 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (41) Number of shares being registered include up to 3,900 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (42) Number of shares being registered include up to 3,600 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (43) Andrew J. Redleaf is the natural person who has voting and investment control over the shares held by Whitebox Intermarket Partners, L.P. Andrew J. Redleaf disclaims beneficial ownership of the shares. Number of shares owned before the offering include 32,557 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (44) Andrew J. Redleaf is the natural person who has voting and investment control over the shares held by Whitebox Combined Partners, L.P. Andrew J. Redleaf disclaims beneficial ownership of the shares. Number of shares owned before the offering include 170,921 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (45) Selling Security Holder is an affiliate of Laidlaw & Company (UK), Ltd., the placement agent in the October Financing described above. The Company has no material relationship with such Selling Security Holder, other than in connection with the October Financing. The Selling Security Holder has no arrangement under which the Selling Security Holder may purchase additional securities in connection with this offering. At the time of acquisition of the securities, the Selling Security Holder had no understanding, directly or indirectly with any person to distribute the securities being offered hereunder. (46) Represents 10,968 shares underlying warrants with an exercise price of $6.11 per share that were issued to Laidlaw & 17 Company (UK) Ltd. as compensation for services as placement agent in Registrants October Financing described. This selling security holder is a member firm of FINRA. Hugh Regan is the natural person who has investing and voting control over such securities. This selling security holder has no arrangement under which this selling security holder may purchase additional securities in connection with this offering. At the time of acquisition of the securities, this selling security holder had no understanding, directly or indirectly with any person to distribute the securities being offered hereunder. (47) Selling Security Holder is an affiliate of Laidlaw & Company (UK), Ltd., the placement agent in the October Financing described above. The Company has no material relationship with such Selling Security Holder, other than in connection with the October Financing. The Selling Security Holder has no arrangement under which the Selling Security Holder may purchase additional securities in connection with this offering. At the time of acquisition of the securities, the Selling Security Holder had no understanding, directly or indirectly with any person to distribute the securities being offered hereunder. (48) Represents 5,546 shares underlying warrants with an exercise price of $6.11 per share that were issued as part of the compensation for placement agent services by Laidlaw & Company (UK), Ltd. in the Registrants October Financing described above. Hugh Regan is the natural person who has voting and investment control over the shares held by Laidlaw Holdings, Plc. Hugh Regan disclaims beneficial ownership of the shares. (49) Selling Security Holder is an affiliate of Laidlaw & Company (UK), Ltd., the placement agent in the October Financing described above. The Company has no material relationship with such Selling Security Holder, other than in connection with the October Financing. The Selling Security Holder has no arrangement under which the Selling Security Holder may purchase additional securities in connection with this offering. At the time of acquisition of the securities, the Selling Security Holder had no understanding, directly or indirectly with any person to distribute the securities being offered hereunder. (50) Represents 17,549 shares underlying warrants with an exercise price of $6.11 per share that were issued as part of the compensation for placement agent services by Laidlaw & Company (UK), Ltd. in the Registrants October Financing described above. John P. Tesei is an employee of Laidlaw & Company (UK), Ltd. and is the trustee of Buff Trust, which is the registered holder of the warrants. John P. Tesei, as trustee of Buff Trust, has voting and disposition power over the shares owned by Buff Trust. (51) The Trustee of the Selling Security Holder, John P. Tesei is an affiliate of Laidlaw & Company (UK), Ltd., the placement agent in the October Financing described above. The Company has no material relationship with such Selling Security Holder, other than in connection with the October Financing. The Selling Security Holder has no arrangement under which the Selling Security Holder may purchase additional securities in connection with this offering. At the time of acquisition of the securities, the Selling Security Holder had no understanding, directly or indirectly with any person to distribute the securities being offered hereunder. (52) Represents 17,549 shares underlying warrants with an exercise price of $6.11 per share that were issued as part of the compensation for placement agent services by Laidlaw & Company (UK), Ltd. in the Registrants October Financing described above. John P. Tesei is an employee of Laidlaw & Company (UK), Ltd. and is the trustee of Garnet Trust, which is the registered holder of the warrants. John P. Tesei, as trustee of Garnet Trust, has voting and disposition power over the shares owned by Garnet Trust. (53) The Trustee of the Selling Security Holder, John P. Tesei, is an affiliate of Laidlaw & Company (UK), Ltd., the placement agent in the October Financing described above. The Company has no material relationship with such Selling Security Holder, other than in connection with the October Financing. The Selling Security Holder has no arrangement under which the Selling Security Holder may purchase additional securities in connection with this offering. At the time of acquisition of the securities, the Selling Security Holder had no understanding, directly or indirectly with any person to distribute the securities being offered hereunder. (54) Represents 5,000 shares underlying warrants with an exercise price of $6.11 per share that were issued as compensation for placement agent services by Laidlaw & Company (UK), Ltd. in the Registrants October Financing described above. (55) Selling Security Holder is an affiliate of Laidlaw & Company (UK), Ltd., the placement agent in the October Financing described above. The Company has no material relationship with such Selling Security Holder, other than in connection with the October Financing. The Selling Security Holder has no arrangement under which the Selling Security Holder may purchase additional securities in connection with this offering. At the time of acquisition of the securities, the Selling Security Holder had no understanding, directly or indirectly with any person to distribute the securities being offered hereunder. (56) Represents 17,060 shares underlying warrants with an exercise price of $6.11 per share that were issued as compensation for placement agent services by Laidlaw & Company (UK), Ltd. in the Registrants October Financing described above. (57) Selling Security Holder is an affiliate of Laidlaw & Company (UK), Ltd., the placement agent in the October Financing described above. The Company has no material relationship with such Selling Security Holder, other than in connection 18 with the October Financing. The Selling Security Holder has no arrangement under which the Selling Security Holder may purchase additional securities in connection with this offering. At the time of acquisition of the securities, the Selling Security Holder had no understanding, directly or indirectly with any person to distribute the securities being offered hereunder. (58) Represents 17,060 shares underlying warrants with an exercise price of $6.11 per share that were issued as compensation for placement agent services by Laidlaw & Company (UK), Ltd. in the Registrants October Financing described above. (59) Selling Security Holder is an affiliate of Laidlaw & Company (UK), Ltd., the placement agent in the October Financing described above. The Company has no material relationship with such Selling Security Holder, other than in connection with the October Financing. The Selling Security Holder has no arrangement under which the Selling Security Holder may purchase additional securities in connection with this offering. At the time of acquisition of the securities, the Selling Security Holder had no understanding, directly or indirectly with any person to distribute the securities being offered hereunder. (60) Represents 500 shares underlying warrants with an exercise price of $6.11 per share that were issued as compensation for placement agent services by Laidlaw & Company (UK), Ltd. in the Registrants October Financing described above. (61) Selling Security Holder is an affiliate of Laidlaw & Company (UK), Ltd., the placement agent in the October Financing described above. The Company has no material relationship with such Selling Security Holder, other than in connection with the October Financing. The Selling Security Holder has no arrangement under which the Selling Security Holder may purchase additional securities in connection with this offering. At the time of acquisition of the securities, the Selling Security Holder had no understanding, directly or indirectly with any person to distribute the securities being offered hereunder. (62) Represents 8,794 shares underlying warrants with an exercise price of $6.11 per share that were issued as compensation for placement agent services by Laidlaw & Company (UK), Ltd. in the Registrants October Financing described above. (63) Selling Security Holder is an affiliate of Laidlaw & Company (UK), Ltd., the placement agent in the October Financing described above. The Company has no material relationship with such Selling Security Holder, other than in connection with the October Financing. The Selling Security Holder has no arrangement under which the Selling Security Holder may purchase additional securities in connection with this offering. At the time of acquisition of the securities, the Selling Security Holder had no understanding, directly or indirectly with any person to distribute the securities being offered hereunder. (64) Represents 3,228 shares underlying warrants with an exercise price of $6.11 per share that were issued as compensation for placement agent services by Laidlaw & Company (UK), Ltd. in the Registrants October Financing described above. (65) Selling Security Holder is an affiliate of Laidlaw & Company (UK), Ltd., the placement agent in the October Financing described above. The Company has no material relationship with such Selling Security Holder, other than in connection with the October Financing. The Selling Security Holder has no arrangement under which the Selling Security Holder may purchase additional securities in connection with this offering. At the time of acquisition of the securities, the Selling Security Holder had no understanding, directly or indirectly with any person to distribute the securities being offered hereunder. (66) Represents 700 shares underlying warrants with an exercise price of $6.11 per share that were issued as compensation for placement agent services by Laidlaw & Company (UK), Ltd. in the Registrants October Financing described above. (67) Selling Security Holder is an affiliate of Laidlaw & Company (UK), Ltd., the placement agent in the October Financing described above. The Company has no material relationship with such Selling Security Holder, other than in connection with the October Financing. The Selling Security Holder has no arrangement under which the Selling Security Holder may purchase additional securities in connection with this offering. At the time of acquisition of the securities, the Selling Security Holder had no understanding, directly or indirectly with any person to distribute the securities being offered hereunder. (68) Represents 300 shares underlying warrants with an exercise price of $6.11 per share that were issued as compensation for placement agent services by Laidlaw & Company (UK), Ltd. in the Registrants October Financing described above. (69) Selling Security Holder is an affiliate of Laidlaw & Company (UK), Ltd., the placement agent in the October Financing described above. The Company has no material relationship with such Selling Security Holder, other than in connection with the October Financing. The Selling Security Holder has no arrangement under which the Selling Security Holder may purchase additional securities in connection with this offering. At the time of acquisition of the securities, the Selling Security Holder had no understanding, directly or indirectly with any person to distribute the securities being offered hereunder. (70) Represents 57 shares underlying warrants with an exercise price of $6.11 per share that were issued as compensation for placement agent services by Laidlaw & Company (UK), Ltd. in the Registrants October Financing described above. (71) Selling Security Holder is an affiliate of Laidlaw & Company (UK), Ltd., the placement agent in the October Financing 19 described above. The Company has no material relationship with such Selling Security Holder, other than in connection with the October Financing. The Selling Security Holder has no arrangement under which the Selling Security Holder may purchase additional securities in connection with this offering. At the time of acquisition of the securities, the Selling Security Holder had no understanding, directly or indirectly with any person to distribute the securities being offered hereunder. (72) Represents 244 shares underlying warrants with an exercise price of $6.11 per share that were issued as compensation for placement agent services by Laidlaw & Company (UK), Ltd. in the Registrants October Financing described above. (73) Selling Security Holder is an affiliate of Laidlaw & Company (UK), Ltd., the placement agent in the October Financing described above. The Company has no material relationship with such Selling Security Holder, other than in connection with the October Financing. The Selling Security Holder has no arrangement under which the Selling Security Holder may purchase additional securities in connection with this offering. At the time of acquisition of the securities, the Selling Security Holder had no understanding, directly or indirectly with any person to distribute the securities being offered hereunder. (74) Represents 826 shares underlying warrants with an exercise price of $6.11 per share that were issued as compensation for placement agent services by Laidlaw & Company (UK), Ltd. in the Registrants October Financing described above. (75) Selling Security Holder is an affiliate of Laidlaw & Company (UK), Ltd., the placement agent in the October Financing described above. The Company has no material relationship with such Selling Security Holder, other than in connection with the October Financing. The Selling Security Holder has no arrangement under which the Selling Security Holder may purchase additional securities in connection with this offering. At the time of acquisition of the securities, the Selling Security Holder had no understanding, directly or indirectly with any person to distribute the securities being offered hereunder. (76) Represents 825 shares underlying warrants with an exercise price of $6.11 per share that were issued as compensation for placement agent services by Laidlaw & Company (UK), Ltd. in the Registrants October Financing described above. (77) Selling Security Holder is an affiliate of Laidlaw & Company (UK), Ltd., the placement agent in the October Financing described above. The Company has no material relationship with such Selling Security Holder, other than in connection with the October Financing. The Selling Security Holder has no arrangement under which the Selling Security Holder may purchase additional securities in connection with this offering. At the time of acquisition of the securities, the Selling Security Holder had no understanding, directly or indirectly with any person to distribute the securities being offered hereunder. (78) Represents 850 shares underlying warrants with an exercise price of $6.11 per share that were issued as compensation for placement agent services by Laidlaw & Company (UK), Ltd. in the Registrants October Financing described above. (79) Selling Security Holder is an affiliate of Laidlaw & Company (UK), Ltd., the placement agent in the October Financing described above. The Company has no material relationship with such Selling Security Holder, other than in connection with the October Financing. The Selling Security Holder has no arrangement under which the Selling Security Holder may purchase additional securities in connection with this offering. At the time of acquisition of the securities, the Selling Security Holder had no understanding, directly or indirectly with any person to distribute the securities being offered hereunder. (80) Represents 113 shares underlying warrants with an exercise price of $6.11 per share that were issued as compensation for placement agent services by Laidlaw & Company (UK), Ltd. in the Registrants October Financing described above. (81) Selling Security Holder is an affiliate of Laidlaw & Company (UK), Ltd., the placement agent in the October Financing described above. The Company has no material relationship with such Selling Security Holder, other than in connection with the October Financing. The Selling Security Holder has no arrangement under which the Selling Security Holder may purchase additional securities in connection with this offering. At the time of acquisition of the securities, the Selling Security Holder had no understanding, directly or indirectly with any person to distribute the securities being offered hereunder. (82) Represents 500 shares underlying warrants with an exercise price of $6.11 per share that were issued as compensation for placement agent services by Laidlaw & Company (UK), Ltd. in the Registrants October Financing described above. (83) Selling Security Holder is an affiliate of Laidlaw & Company (UK), Ltd., the placement agent in the October Financing described above. The Company has no material relationship with such Selling Security Holder, other than in connection with the October Financing. The Selling Security Holder has no arrangement under which the Selling Security Holder may purchase additional securities in connection with this offering. At the time of acquisition of the securities, the Selling Security Holder had no understanding, directly or indirectly with any person to distribute the securities being offered hereunder. (84) Represents 850 shares underlying warrants with an exercise price of $6.11 per share that were issued as compensation for placement agent services by Laidlaw & Company (UK), Ltd. in the Registrants October Financing described above. 20 (85) Selling Security Holder is an affiliate of Laidlaw & Company (UK), Ltd., the placement agent in the October Financing described above. The Company has no material relationship with such Selling Security Holder, other than in connection with the October Financing. The Selling Security Holder has no arrangement under which the Selling Security Holder may purchase additional securities in connection with this offering. At the time of acquisition of the securities, the Selling Security Holder had no understanding, directly or indirectly with any person to distribute the securities being offered hereunder. (86) Represents 1,163 shares underlying warrants with an exercise price of $6.11 per share that were issued as compensation for placement agent services by Laidlaw & Company (UK), Ltd. in the Registrants October Financing described above. (87) Konrad Ackerman is the natural person who has voting and investment control over the shares held by Alpha Capital Anstalt. Konrad Ackerman disclaims beneficial ownership of the shares. Number of shares owned before the offering include 38,462 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (88) Zach Easton is the natural person who has voting and investment control over the shares held by Coronado Capital Partners, LP. Zach Easton disclaims beneficial ownership of the shares. Number of shares owned before the offering include 30,770 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (89) William Hechter is the natural person who has voting and investment control over the shares held by Excalibur Special Opportunities, LP. William Hechter disclaims beneficial ownership of the shares. Number of shares owned before the offering include 153,847 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (90) Number of shares being registered include up to 11,539 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (91) Number of shares being registered include up to 7,693 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (92) Stewart R. Flink is the natural person who has voting and investment control over the shares held by Next View Capital, LP. Stewart R. Flink disclaims beneficial ownership of the shares. Number of shares owned before the offering include 60,000 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (93) Steven Crosby is the natural person who has voting and investment control over the shares held by Proximity Fund, LP. Steven Crosby disclaims beneficial ownership of the shares. Number of shares owned before the offering include 60,000 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (94) Number of shares being registered include up to 3,847 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (95) Zach Easton is the natural person who has voting and investment control over the shares held by SEI Private Trust Co. FAO JM Smucker Co. Master Trust. Zach Easton disclaims beneficial ownership of the shares. Number of shares owned before the offering include 76,924 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (96) Stephen Parr, in his capacity as President of Par Financial Group, the investment advisor to the USX China Fund has voting control and investment discretion over the shares owned by the USX China Fund. Stephen Parr disclaim/s beneficial ownership of such shares. Number of shares owned before the offering include 12,000 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (97) Michael Allen Finkelstein is the natural person who has voting and investment control over the shares held by Whalehaven Capital Fund, Ltd. Michael Allen Finkelstein disclaims beneficial ownership of the shares. Number of shares owned before the offering include 46,154 shares of common stock issuable upon exercise of this security holders warrant at an exercise price of $5.62 per share. (98) Represents 66,832 shares underlying warrants with an exercise price of $6.11 per share that were issued to Barretto Securities Inc. as compensation for services as placement agent in Registrants November Financing described above. This selling security holder is a member firm of the FINRA. Landon Barretto is the natural person who has investing and voting control over such securities. This selling security holder has no arrangement under which this selling security holder may purchase additional securities in connection with this offering. At the time of acquisition of the securities, this selling security holder had no understanding, directly or indirectly with any person to distribute the securities being offered hereunder. PLAN OF DISTRIBUTION We are registering the shares of Common Stock and Common Stock issuable upon exercise of the Warrants to permit the 21 resale of these shares of Common Stock by the holders of the Common Stock and warrants from time to time after the date of this prospectus. We will not receive any of the proceeds from the sale by the selling security holders of the shares of Common Stock. We will bear all fees and expenses incident to our obligation to register the shares of Common Stock. The selling security holders may sell all or a portion of the shares of Common Stock beneficially owned by them and offered hereby from time to time directly or through one or more underwriters, broker-dealers or agents. If the shares of Common Stock are sold through underwriters or broker-dealers, the selling security holders will be responsible for underwriting discounts or commissions or agents commissions. The shares of Common Stock may be sold in one or more transactions at fixed prices, at prevailing market prices at the time of the sale, at varying prices determined at the time of sale, or at negotiated prices. These sales may be effected in transactions, which may involve crosses or block transactions, on any national securities exchange or quotation service on which the securities may be listed or quoted at the time of sale; in the over-the-counter market; in transactions otherwise than on these exchanges or systems or in the over-the-counter market; through the writing of options, whether such options are listed on an options exchange or otherwise; ordinary brokerage transactions and transactions in which the broker-dealer solicits purchasers; block trades in which the broker-dealer will attempt to sell the shares as agent but may position and resell a portion of the block as principal to facilitate the transaction; purchases by a broker-dealer as principal and resale by the broker-dealer for its account; an exchange distribution in accordance with the rules of the applicable exchange; privately negotiated transactions; short sales; sales pursuant to Rule 144; broker-dealers may agree with the selling security holders to sell a specified number of such shares at a stipulated price per share; a combination of any such methods of sale; and any other method permitted pursuant to applicable law. If the selling security holders effect such transactions by selling shares of Common Stock to or through underwriters, broker-dealers or agents, such underwriters, broker-dealers or agents may receive commissions in the form of discounts, concessions or commissions from the selling security holders or commissions from purchasers of the shares of Common Stock for whom they may act as agent or to whom they may sell as principal (which discounts, concessions or commissions as to particular underwriters, broker-dealers or agents may be in excess of those customary in the types of transactions involved). In connection with sales of the shares of Common Stock or otherwise, the selling security holders may enter into hedging transactions with broker-dealers, which may in turn engage in short sales of the shares of Common Stock in the course of hedging in positions they assume. The selling security holders may also sell shares of Common Stock short and deliver shares of Common Stock covered by this prospectus to close out short positions and to return borrowed shares in connection with such short sales. The selling security holders may also loan or pledge shares of Common Stock to broker-dealers that in turn may sell such shares. The selling security holders may also enter into option or other transactions with broker-dealers or other financial institutions or the creation of one or more derivative securities which require the delivery to such broker-dealer or other financial institution of shares offered by this prospectus, which shares such broker-dealer or other financial institution may resell pursuant to this prospectus (as supplemented or amended to reflect such transaction). The selling stockholders may pledge or grant a security interest in some or all of the Warrants or shares of Common Stock owned by them and, if they default in the performance of their secured obligations, the pledgees or secured parties may offer and sell 22 the shares of Common Stock from time to time pursuant to this prospectus or any amendment to this prospectus under Rule 424(b)(3) or other applicable provision of the Securities Act of 1933, as amended, amending, if necessary, the list of selling security holders to include the pledgee, transferee or other successors in interest as selling stockholders under this prospectus. The selling security holders also may transfer and donate the shares of Common Stock in other circumstances in which case the transferees, donees, pledgees or other successors in interest will be the selling beneficial owners for purposes of this prospectus. The selling security holders and any broker-dealer participating in the distribution of the shares of Common Stock may be deemed to be underwriters within the meaning of the Securities Act, and any commission paid, or any discounts or concessions allowed to, any such broker-dealer may be deemed to be underwriting commissions or discounts under the Securities Act. At the time a particular offering of the shares of Common Stock is made, a prospectus supplement, if required, will be distributed which will set forth the aggregate amount of shares of Common Stock being offered and the terms of the offering, including the name or names of any broker-dealers or agents, any discounts, commissions and other terms constituting compensation from the selling security holders and any discounts, commissions or concessions allowed or reallowed or paid to broker-dealers. Under the securities laws of some states, the shares of Common Stock may be sold in such states only through registered or licensed brokers or dealers. In addition, in some states the shares of Common Stock may not be sold unless such shares have been registered or qualified for sale in such state or an exemption from registration or qualification is available and is complied with. There can be no assurance that any selling security holders will sell any or all of the shares of Common Stock registered pursuant to the shelf registration statement, of which this prospectus forms a part. The selling security holders and any other person participating in such distribution will be subject to applicable provisions of the Securities Exchange Act of 1934, as amended, and the rules and regulations thereunder, including, without limitation, Regulation M of the Exchange Act, which may limit the timing of purchases and sales of any of the shares of Common Stock by the selling security holders and any other participating person. Regulation M may also restrict the ability of any person engaged in the distribution of the shares of Common Stock to engage in market-making activities with respect to the shares of Common Stock. All of the foregoing may affect the marketability of the shares of Common Stock and the ability of any person or entity to engage in market-making activities with respect to the shares of Common Stock. We will pay all expenses of the registration of the shares of Common Stock pursuant to the registration rights agreement, including, without limitation, Securities and Exchange Commission filing fees and expenses of compliance with state securities or blue sky laws; provided, however, that a selling security holder will pay all underwriting discounts and selling commissions, if any. We will indemnify the selling security holders against liabilities, including some liabilities under the Securities Act, in accordance with the registration rights agreements, or the selling security holders will be entitled to contribution. We may be indemnified by the selling security holders against civil liabilities, including liabilities under the Securities Act, that may arise from any written information furnished to us by the selling stockholder specifically for use in this prospectus, in accordance with the related registration rights agreements, or we may be entitled to contribution. Once sold under the shelf registration statement, of which this prospectus forms a part, the shares of Common Stock will be freely tradable in the hands of persons other than our affiliates. DESCRIPTION OF SECURITIES TO BE REGISTERED As of the date of this prospectus, our authorized capital stock consists of 120,000,000 shares of Common Stock, and 2,500,000 shares of preferred stock, no par value per share. As of January 4, 2010, an aggregate of 26,364,579 shares of common stock were outstanding. There are no shares of preferred stock outstanding. Common Stock Each shareholder of our Common Stock, either in person or by proxy, may cast one vote per share of Common Stock held on all matters to be voted on. The presence, in person or by proxy, of the holders of a majority of the total number of shares entitled to vote constitutes a quorum for the transaction of business. Assuming that a quorum is present, the affirmative vote of a majority of the shares of the Company present in person or represented by proxy is required. The Company's articles of incorporation do not provide for cumulative voting or preemptive rights. Upon the occurrence of a liquidation, dissolution or winding-up, the holders of our Common Stock are entitled to share ratably in all assets remaining after payment of liabilities and satisfaction of preferential rights of any outstanding preferred stock. The outstanding shares of common stock are, and the shares of common stock to be issued upon exercise of our warrants will be fully paid and non-assessable. To the extent that additional shares of common stock may be issued in the future, the relative interests of the then existing stockholders may be diluted. Market For Registrant's Common Equity And Related Stockholder Matters 23 Market Information Our common stock, par value $0.001 per share (Common Stock), is traded on the Over-The-Counter Bulletin Board (OTCBB) under the symbol LLEN effective on January 6, 2010. As of January 4, 2010, the closing trading price is $6.62. The following table sets forth, for the periods indicated, the reported high and low closing bid quotations for our common stock as reported on the OTCBB. The bid prices reflect inter-dealer quotations, do not include retail markups, markdowns or commissions and do not necessarily reflect actual transactions. Quarter Ended High Low October 31, 2009 5.79 5.00 July 31, 2009 3.15 2.99 April 30, 2009 1.84 1.70 January 31, 2009 1.80 1.80 October 31, 2008 0 0 July 31, 2008 -N/A - -N/A - April 30, 2008 -N/A - -N/A - January 31, 2007 -N/A - -N/A - October 31, 2007 -N/A - -N/A - July 31, 2007 -N/A - -N/A - As of January 4, 2010, there were approximately 26,364,579 shares of common stock issued and outstanding. There were no shares of preferred stock issued or outstanding. Holders As of January 4, 2010, there were approximately 2,448 record-holders of the Companys common stock. Dividends The Company has not declared or paid any cash dividends on its common stock. It intends to retain earnings, if any, to finance the development and expansion of the business. As a result, the Company does not anticipate paying dividends on our common stock in the foreseeable future. Payment of dividends, if any, will depend on our future earnings, capital requirements and financial position, plans for expansion, general economic conditions and other pertinent factors. INTERESTS OF NAMED EXPERTS AND COUNSEL Kabani & Co., Inc., our independent registered public accounting firm, audited our financial statements at April 30, 2009 and April 30, 2008, as set forth in their report. We have included our financial statements and financial information in this prospectus and elsewhere in this registration statement in reliance on the report of Kabani & Co., Inc. given on their authority as experts in accounting and auditing. Richardson & Patel LLP has given us an opinion relating to the due issuance of the common stock being registered. The law firm of Richardson & Patel, LLP (R & P) owns 40,000 shares of our common stock. The aggregate number of our restricted common stock held by R & P and its affiliates includes 40,000 shares of common stock. This describes all Company securities held by Richardson & Patel LLP and its affiliates. The information included in this prospectus as of January 4, 2010, relating to estimates of our recoverable proven and probable coal reserves and non-reserve coal deposits was derived from reports prepared by Qujing Municipal Land and Mining Right Appraisal Firm for the DaPuAn Coal Mine and Qujing XiaGuang Geological Engineering Co. Ltd. for the SuTsong Coal Mine. This information is included and incorporated by reference in this prospectus in reliance upon this firm as an expert in matters contained in the report. These firms have given the Company consent letters to use the coal reserve reports. 24 DESCRIPTION OF BUSINESS HISTORY AND CORPORATE STRUCTURE History The Company has fourteen (14) years of operating history. In 1995, the Company began as a private corporate financial consulting firm, under the name of Lee & Lam Financial Consultants, Ltd. In 1997, the Company expanded its operations into China and purchased an office in Shenzhen City as its operational center in China. In 1998, the Company assisted its Chinese entities in listing their common shares in the U.S. capital markets. In 1999, the Company's founder was appointed as a judicial member of the Insider Dealing Tribunal of Hong Kong conducting judicial inquiries on companies possibly violating the Insider Dealing Ordinance of Hong Kong. In 2000, L & L shifted its focus from consulting to the acquisition and operation of established businesses in China. In 2001, L & L became an SEC public reporting company in the United States. In 2002, the Company, together with the China Development Institute (CDI), a China think-tank, began its acquisition projects. To gain hands-on experience, in the same year, L & L acquired a minority equity ownership of a computer software company in Chen-Do City, China. During 2002, the Company was appointed as an Economic Advisor of the municipal government of Tong Shan City. Over the span of 2004 and 2005, L & L acquired a 60.4% equity ownership interest in Lieurkong Machinery Co., Ltd. (LEK), a Chinese air compressor company located in Liuzhou, China. Effective February 2008, another 20% of LEKs equity ownership was assigned by a minority shareholder to L & L. In 2006, the Company acquired a 60% equity ownership of KMC, a coal wholesale business. In 2007, the remaining 40% of the equity ownership of KMC was assigned to the Company by the minority shareholder of KMC. In January 2008, the Company expanded KMCs operations by injecting capital and developing its two new coal mines; Tian-Ri Coal Mine in Yunnan of China, a coal mine in Laos (both mines are in a development stage without an operating license nor revenue). The Company appointed Mr. Dickson V. Lee, MBA, CPA, as Chairman of its KMC energy subsidiary in January 2008. On June 18, 2008, the Company received a Certificate of Appreciation from the United States Department of Commerce for its outstanding contribution to the U.S. business community. In May 2008, the Company acquired a 60% equity ownership interest in two (2) coal mining operations (DaPuAn Mine and SuTsong Mine, provisional name L & L Coal Partners, 2 Mines). In January 2009, the Company disposed of the entire LEK air-compressor segment, to focus on its coal (energy) business. In August of 2009, the Company, through its Chinese nominee, received an additional 20% of equity ownership interest of the 2 Mines. In October of 2009, the Company acquired 93% of Hon Shen Coal Co. Ltd. (with two distinctive operations - coal washing and coal coking) by increasing its 65% equity ownership of Hon Shens coal washing operation that it acquired in July 2009 to a 93% equity ownership and also by acquiring 93% of Hon Shens coal coking operation. Our Current Corporate Structure Our current organizational structure is as follows (the percentages depict the current equity interests): 25 In accordance with applicable PRC regulations on ownership of mining-related companies, this equity ownership is held in trust for the benefit of the Company by a Chinese citizen nominee. ACQUISITIONS AND DISPOSITIONS OF BUSINESS ENTITIES IN CHINA The Company performs quantitative financial reviews to determine its acquisition and disposition strategies. With its managements bilingual abilities, analytical skills, and China-in-Country experience that it has developed over the past fourteen (14) years, the Company communicates well with Chinese business communities and believes that it can continue to acquire, develop, and operate additional profitable energy operations in China. Disposal of Air Compressor Operation On January 23, 2009, the Company entered into an agreement to dispose of its LEK air compressor subsidiary, at which point the air compressor operations became a discontinued operation of the Company. In accordance with U.S. GAAP, the air compressors income (net) was reported separately on the consolidated statements of income and was labeled as a discontinued operation. In addition, for comparative purposes, the discontinued LEK information was disclosed for the three months and nine months ended on January 31, 2009, and January 31, 2008, respectively. According to the terms of the agreement, L & L returned all the shares it owned in LEK to the minority shareholders of LEK; in return, the minority shareholders of LEK returned all the shares they owned in L & L to the Company. Accordingly, the Company received 1,708,283 L & L common shares valued at $4,168,211, while the Company returned 1,517,057 shares and held 191,226 shares, or 9% of shares, as remaining interest in LEK. The remaining 9% of LEK minority equity interest and related assets were in process to be disposed of by L & L via an asset exchange with GuangZhou City Dan Yue Material Trading Company, a coal wholesale and coal equipment developer in GuangZhou City (DYTCo) on April 18, 2009; however, due to technical reasons, the exchange was held off. See Note 1 to the consolidated financial statements for the years ended April 30, 2009 below for additional detail. As part of the disposal, LEK agreed to distribute all post-acquisition earnings of LEK to L & L for the period from December 2004 to January 2009 (up to the date of disposal). As a result of the disposal, the Company recognized a net income from discontinued operations of $145,220 for the year ended April 30, 2009 and a disposal loss of $382,961 for the year ended April 30, 2009. Acquisitions 26 Starting in 2002, the Company invested in certain Chinese private businesses on a small scale, to gain hands-on knowledge of operating businesses in China. Over the fiscal years ended in 2004, 2005, and 2008, the Company acquired an aggregate 80.4% equity ownership interest in LEK, an air compressor manufacturer that operates in Liuzhou, China. In 2006, the Company acquired KMC, which conducts coal consolidation and has been in the coal wholesale business for the past thirteen (13) years. As of April 30, 2009, L & L controlled 100% of KMCs equity ownership interests. In May 2008, the Company acquired controlling equity ownership interests in two operating coal mines located in Yunnan Province  the DaPuAn Mine and the SuTsong Mine (the 2 Mines") On July 16, 2009, the Company acquired a 65% equity ownership interest in two coal washing facilities (with 300,000 tons of coal washing capacity) from Hon Shen Coal Co. Ltd. (Hon Shen). On October 23, 2009, the Company executed that certain Acquisition and Capital Increase Agreement (hereinafter the Original Hon Shen Agreement), with Hon Shen pursuant to which the Company will: (a) increase its equity ownership interest in Hon Shens coal washing facilities from a 65% equity ownership interest to a 93% equity ownership interest; and (b) L&L will acquire 93% equity interest in Hon Shens coking facilities, thus reaching an overall 93% ownership of in both the coal washing and coking operations of Hon Shen. Hon Shens coal washing facilities have a combined annual capacity of approximately 300,000 tons between two facilities: a 210,000-ton coal washing plant completed in July 2009 using Dense Medium Separation (DMS) technology, and an existing 90,000-ton plant using jig separation technology. Hon Shens coking facilities has a production capacity of approximately 150,000 tons with approximately RMB 150 Million in estimated revenues. Total consideration for the additional equity ownership interest of RMB 55,800,000 (approximately $8,180,000 USD) was to be paid by the Company through a combination of cash and common stock issuance payments that will be contributed into the registered capital of Hon Shen. However, on December 9, 2009, the Company executed a revised Acquisition and Capital Increase Agreement (hereinafter the Revised Hon Shen Agreement), with Fuchang Wang, the sole equity owner of Hon Shen Coal Co. Ltd. (Hon Shen) resulting in more favorable terms than the Original Hon Shen Agreement. Pursuant to the Revised Hon Shen Agreement (and similar to the Original Hon Shen Agreement), L&L shall increase its equity ownership interest in Hon Shen from a 65% equity ownership interest to a 93% equity ownership in Hon Shens coal washing facilities. Under the Revised Hon Shen Agreement, L&L shall also own 93% equity interest in Hon Shens coking facilities, and thus L&L shall own 93% of the entire Hon Shens two distinctive business operations a) coal washing and b) coal coking. Hon Shens coking facilities has a production capacity of approximately150,000 tons with approximately RMB 150 Million in estimated revenues. Further, under the terms of the Original Hon Shen Agreement, L&Ls total consideration due as payment for its acquisition of the additional equity ownership interest in Hon Shen would have totaled RMB 55,800,000 (approximately $8,180,000 USD), which L&L would have had to pay through a combination of cash and common stock over three payments. However, under the renegotiated terms of the Revised Hon Shen Agreement, L&Ls total consideration for the additional equity ownership is now RMB 26,400,000 (approximately $3,860,000 USD), which shall be paid as follows: (1) RMB 6,000,000 (approximately $870,000 USD) in cash within three (3) months of the governments approval of the acquisition and conversion of Hon Shen into a Sino-foreign cooperation company (see related discussion below); and (2) RMB 20,400,000 (approximately $2,990,000 USD) in cash to be paid within two (2) years of the governments approval of the acquisition and conversion (these two payments are collectively referred to herein as the Two L&L Payments). Upon approval of Hon Shen as a Sino-foreign cooperation company, Hon Shen shall change its name to Yunnan L&L Hon Shen Coal Company Limited. Mr. Wang agreed to assume all of Hon Shens pre-conversion debts and liabilities and shall be liable for any losses incurred by the Registrant and the SFCC (defined below) that result from such pre-conversion debts and liabilities. The Revised Hon Shen Agreement shall be effective as of October 23, 2009. On December 9, 2009, the Registrant also entered into that certain Cooperative Operation Contract to Establish Yunnan Li Wei Hon Shen Coal Co. Ltd. Agreement (the Cooperative Agreement) with Hon Shens sole equity owner Mr. Wang, which sets forth the agreements between the parties in connection with the conversion of Hon Shen into a Sino-foreign cooperation company (SFCC) and the management of the SFCC. The total registered capital of the SFCC shall be RMB 30,000,000, which shall be injected by both parties over a period of twenty four (24) months after government approval of the SFCC is obtained. L&L shall own a 93% equity ownership interest of the SFCC by its purchase of RMB 26,400,000 of the SFCCs registered capital through the Two L&L Payments described above. Mr. Wang shall own the remaining 7% equity ownership interest in the SFCC based on his ownership of the remaining RMB 3,600,000 in SFCCs registered capital, in the form of the Hon Shens entire existing coal washing and coking facilities. The SFCCs name shall be Yunnan L&L Hon Shen Coal Company Limited and its board of directors (the Board) shall have five (5) total members, consisting of four (4) directors chosen by L&L and one (1) director chosen by Hon Shen. The Chairman of the Board and the SFCCs President shall be appointed by L&L and Hon Shen shall appoint the Vice Chairman of the Board and the SFCCs Vice President. The SFCC may be terminated, subject to approval by the board of directors and the government, if any of the following occur: (1) bankruptcy of either L&L or Hon Shen; (2) if the SFCC, after an initiation period of 3 years from the Date of Establishment (the Initiation Period), fails to reach its business goals and is not able to make a profit in the two years following the Initiation Period; (3) the SFCC suffers: (A) Significant Damage, which is defined as an annual loss exceeding 25% of the SFCCs total registered capital by a single cause in the two years following the Initiation Period, or (B) accumulated damages occurring during the Initiation Period from a single cause exceeding 50% of the SFCCs total registered capital (except for the cause of force majeur); (4) the SFCC suffers Significant Damage in any fiscal year because its operations are halted for a period of 180 consecutive days (except for stoppages cause by force majeur); (5) bankruptcy of the SFCC or when SFCCs liabilities exceed its assets, or when SFCCs business license or permit to operate is revoked, void or not renewed upon expiration; (6) failure of 27 either party to perform its duties under the Cooperative Agreement or misrepresentations by either party, and the breaching party fails to correct or remedy such failure to perform or misrepresentation within 60 days of its receipt of notice of such failure or misrepresentation; (7) both parties mutually agree to terminate the Cooperative Agreement; (8) violation of confidentiality by either party; or (9) breach of the Cooperative Agreement by either party. If the SFCC is dissolved and its assets are liquidated, the proceeds from the liquidation shall first be used to pay any remaining debts and liabilities of the SFCC, and then any remaining amount shall be distributed pro rata according to each partys equity ownership interest. OUR OPERATIONS Coal Mine Operations The Company conducts its coal (energy) operations in Yunnan province, southwest China. As of October 31, 2009, L&L has 3 subsidiaries; the KMC coal wholesale operations, 2 coal mining operations (DaPuAn Mine and SuTsong Mine) including DaPuAns coal washing operations (the 2 Mines), and the Hon Shen Coal Co. Ltd.(coal washing operation and coking operation) (Hon Shen). The majority controlling interest (65%) of Hon Shens new coal washing facility was acquired by 10 million RMB (equivalent to $1,464,129) on July 16, 2009. L&L increased its equity ownership interest in Hon Shen's coal washing facilities from a 65% equity ownership interest to a 93% equity ownership interest on October 23, 2009. In addition, L&L owns 93% equity interest in Hon Shen's coking facilities, thus reaching an overall 93% ownership of both Hon Shen's coal washing and coking operations. To focus on coal (energy) operation, the Company disposed of its majority interest of LEK air-compressor operations in January of 2009. On August 1, 2009, the Company increased its equity ownership of the 2 Mines, from 60% to 80% with no consideration given by the Company to the noncontrolling interest holders. DaPuAn Coal Mine The address of the DaPuAn Coal Mine is located at Bai Zi Chong, DaPuAn Village, Xiongbi Town, Shizong County, Yunnan Province, China. The map below shows the location of DaPuAn Coal Mine: 28 Through our subsidiary L&L Coal Partners (which includes DaPuAn coal mine and SuTsong coal mine), we operate the DaPuAn coal mine (DaPuAn Mine), an underground coal mine - which is located in Bai Zi Chong, DaPuAn Village, Xiongbi Town, Shizong County, Yunnan Province, China, and is accessible by public roads. Prior to the Companys acquisition of majority controlling interest of the DaPuAn mine, the mine was separately operated by SeZone County DaPuAn Coal Mine pursuant to resource mining permits effective from 2009 through 2015. In May 2008, the Company acquired majority controlling ownership interest in the resource mining permits and the mining rights to the DaPuAn mine and assumed mining operations. The DaPuAn mine, including the mine site and the underlying coal and other minerals, is owned by the PRC. Accordingly, the amount of coal that the Company can extract from the mine is based on a mining right issued by the Yunnan Province Municipal Bureau of Land and Resource. The mining right is issued pursuant to a reserves appraisal report submitted by government authorized mining engineers, and the mining right is issued upon approval of such appraisal report by the Qujing Municipal Bureau of Land and Resource in Yunnan, China. The amount of coal that can be extracted under the mining right represents what the Company can economically and legally extract under applicable PRC law and regulations and as determined by the Yunnan Province Municipal Bureau of Land and Resource. Under current mining rights for the DaPuAn Mine, 900,000 tons of coal are permitted to be extracted from DaPuAn mine, provided that the coal underlying the mining rights is fully paid for within 6 years from the issuance date unless specific good cause exists for an extension. The price is determined on a per ton basis, and is subject to change based on the prevailing market price as determined by the State Bureau of Coal Industry of Yunnan. The original owner paid the one-time extraction license fee when it acquired the original mining rights to the mine prior to the L&L Coal Partners acquisition of the DaPuAn Mine. L&L Coal Partners pays the required government taxes for the coal it has extracted from the DaPuAn Mine. In addition to the mining right, L&L Coal Partners operates the DaPuAn mine pursuant to a resource mining permit issued by the Yunnan Province Municipal Bureau of Land and Resource, which specifies the coordinates of the mining area and the mines designated annual production capacity. The resource mining permit for the DaPuAn mine estimates that the mines capacity is 150,000 tons per year based on mine operating conditions, and the Company is also in the process of expanding the mines capacity to 300,000 tons per year. Coal extracted from DaPuAn coal mine is for industrial use. Coal is extracted from DaPuAn mine using a fully-mechanized inclined shaft mining method in which the wellhead and the shaft station in the bottom of the mine are not in the same level and the mine path has an inclined angle with the shaft station of 5 degrees to 30 degrees. We currently extract approximately 150,000 tons of coal per year from the DaPuAn Mine. All raw coal is loaded and transported by a chain conveyor into crates which are carried out to the surface by an electrical winch. Each crate carries approximately 0.75 metric tons, and approximately 800 crates are carried to the surface during each 8-hour mining shift. Air compressors are provided for underground air tool use. Electrical power is supplied internally from the Companys own power stations through state-owned power lines, and supplied to the underground work site through a double-circuit cable designed to mitigate and circumvent potential power supply disruptions. Normal water inflow into the mine is controlled by a system of ditches, sumps, pumps and drainpipes installed throughout the mine tunnels. The mines ventilation system includes exhaustive fans on the surface of the main incline. Auxiliary fans are used as needed. The present fans are capable satisfying ventilation requirements of the mining operation. The DaPuAn Mines annual production volumes from 2005 to 2008, and the weighted average selling price per tonne for each year, are as follows: Weighted Average Annual Production Price Per Tonne Year (Tonnes) (RMB) Ended 2005 90,000 405 2006 90,000 510 2007 90,000 612 2008 150,000 793 29 The extracted coal is transported by truck to a warehouse located approximately 300 meters from the mine site and processed at our coal-washing facility for coal washing and sorting. The coal washing process can eliminate impurity of the coal, thus improve quality of the coal and increase value of coal products. Test samples are taken prior to and after the coal-washing process, to analyze and determine efficiency of the washing process, and determine if coal is suitable as coking coal, based primarily on moisture, ash content, and sulfur percentage. Out of the coal produced at the DaPuAn Mine, typically a portion is sold to customers as raw coal, a portion is sold after the washing process as washed fine coal, and approximately 50% of the coal is sold as coking coal when it meets certain chemical requirements, such as low ash, and high K index (for coal stickiness). Coking coal is sent to a coking plant to further process it into high valued coke. Coke is a critical material for making of steel. Currently, the DaPuAn Mine is in the process of expanding its mining capacity to 300,000 tons of annual coal production. The following definitions apply to our mining operations as per Industry Guide 7 of the Securities Act Industry Guides. Reserve . That part of a mineral deposit which could be economically and legally extracted or produced at the time of the reserve determination. Note: Reserves are customarily stated in terms of ore when dealing with metalliferous minerals; when other materials such as coal, oil, shale, tar, sands, limestone, etc. are involved, an appropriate term such as recoverable coal may be substituted. Proven (Measured) Reserves are reserves for which (a) quantity is computed from dimensions revealed in outcrops, trenches, workings, or drill holes; grade and/or quality are computed from the results of detailed sampling and (b) the sites for inspection, sampling, and measurement are spaced so closely and the geologic character is so well defined that size, shape, depth and mineral content of reserves are well-established. Probable (Indicated) Reserves are reserves for which quantity and grade and/or quality are computed from information similar to that used for proven (measured) reserves, but the sites for inspection, sampling, and measurement are farther apart or are otherwise less adequately spaced. The degree of assurance, although lower than that for proven reserves, is high enough to assume continuity between points of observation. As reported in the Qujing Municipal Land and Mining Right Appraisal Firm report dated June 30, 2008, the total Proven (Measured) reserve for the DaPuAn Mine was 7.81 million tons. SuTsong Coal Mine The address of the SuTsong Coal Mine is located at Aang Town, Luoping County, Yunnan Province, China. The map below shows the location of SuTsong Coal Mine: 30 Through our subsidiary L&L Coal Partners, we currently operate the SuTsong coal mine (SuTsong Coal Mine), an underground coal mine - which is located in Aang Town, Luoping County, Yunnan Province, China, and is accessible by public roads. Prior to the Companys acquisition of majority controlling interest of the SuTsong mine, the mine was separately operated by LoPing County SuTsong Coal Mine pursuant to resource mining permits effective from 2009 through 2015. In May 2008, the Company acquired majority controlling ownership interest in the resource mining permits and the mining rights to the SuTsong mine and assumed mining operations. The SuTsong mine, including the mine site and the underlying coal and other minerals, is owned by the PRC. Accordingly, the amount of coal that the Company can extract from the mine is based on a mining right issued by Yunnan Province Municipal Bureau of Land and Resource. The mining right is issued pursuant to a reserves valuation report submitted by government authorized mining engineers, and the mining right is issued upon approval of such valuation report by the Qujing XiaGuang Geological Engineering Co. Ltd. in Yunnan, China. The amount of coal that can be extracted under the mining right represents what the Company can economically and legally extract under applicable PRC law and regulations, and as determined by the by Yunnan Province Municipal Bureau of Land and Resource. Under current mining rights for the SuTsong Mine, 540,000 tons of coal are permitted to be extracted from SuTsong mine, provided that the coal underlying the mining rights is fully paid for within 6 years from the issuance date unless specific good cause exists for an extension. The coal price is determined on a per ton basis, and is subject to change based on the prevailing market price which is influenced by the State Bureau of Coal Industry of Yunnan. The original owner paid the one-time extraction license fee when it acquired the original mining rights to the mine prior to the L&L Coal Partners acquisition of the SuTsong Mine. L&L Coal Partners pays the required government taxes for the coal it has extracted from the SuTsong Mine. In addition to the mining right, L&L Coal Partners operates the SuTsong mine pursuant to a resource mining permit issued by the Yunnan Province
